Exhibit 10.1





--------------------------------------------------------------------------------







EXTRA SPACE STORAGE LP
EXTRA SPACE STORAGE INC.










$300,000,000 4.39% SENIOR NOTES DUE JULY 17, 2028






______________


NOTE PURCHASE AGREEMENT


______________










Dated May 25, 2018













--------------------------------------------------------------------------------







US-DOCS\99780313.13

--------------------------------------------------------------------------------






TABLE OF CONTENTS
SECTION    HEADING    PAGE
SECTION 1.
AUTHORIZATION OF NOTES    1

SECTION 2.
SALE AND PURCHASE OF NOTES    1

Section 2.1.
Notes    1

Section 2.2.
Guaranty Agreement    1

SECTION 3.
CLOSING    2

SECTION 4.
CONDITIONS TO CLOSING    2

Section 4.1.
Representations and Warranties    2

Section 4.2.
Performance; No Default    2

Section 4.3.
Compliance Certificates    2

Section 4.4.
Opinions of Counsel    3

Section 4.5.
Purchase Permitted by Applicable Law, Etc.    3

Section 4.6.
Sale of Other Notes    3

Section 4.7.
Payment of Special Counsel Fees    3

Section 4.8.
Private Placement Number    3

Section 4.9.
Changes in Corporate Structure    3

Section 4.10.
Subsidiary Guaranty    4

Section 4.11.
Funding Instructions    4

Section 4.12.
Proceedings and Documents    4

SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE REIT AND THE ISSUER    4

Section 5.1.
Organization; Power and Authority    4

Section 5.2.
Authorization, Etc.    5

Section 5.3.
Disclosure    5

Section 5.4.
Organization and Ownership of Shares of Subsidiaries    6

Section 5.5.
Financial Statements; Material Liabilities    6

Section 5.6.
Compliance with Laws, Other Instruments, Etc.    7

Section 5.7.
Governmental Authorizations, Etc.    7

Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders    7

Section 5.9.
Taxes    7

Section 5.10.
Title to Property; Leases    8



‑1‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------





Section 5.11.
Licenses, Permits, Etc.    8

Section 5.12.
Compliance with ERISA    8

Section 5.13.
Private Offering by the Issuer    9

Section 5.14.
Use of Proceeds; Margin Regulations    9

Section 5.15.
Existing Indebtedness; Future Liens    9

Section 5.16.
Foreign Assets Control Regulations, Etc.    9

Section 5.17.
Status under Certain Statutes    10

Section 5.18.
Environmental Matters    10

Section 5.19.
REIT Status; Exchange Listing    11

Section 5.20.
Solvency    11

SECTION 6.
REPRESENTATIONS OF THE PURCHASERS    11

Section 6.1.
Purchase for Investment    11

Section 6.2.
Source of Funds    11

SECTION 7.
INFORMATION AS TO THE REIT AND THE ISSUER    13

Section 7.1.
Financial and Business Information    13

Section 7.2.
Officer’s Certificate    15

Section 7.3.
Visitation    16

Section 7.4.
Electronic Delivery    17

SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES    17

Section 8.1.
Maturity    17

Section 8.2.
Optional Prepayments with Make‑Whole Amount    17

Section 8.3.
Allocation of Partial Prepayments    18

Section 8.4.
Maturity; Surrender, Etc.    18

Section 8.5.
Purchase of Notes    18

Section 8.6.
Make‑Whole Amount    19

Section 8.7.
Change of Control    20

Section 8.8.
Payments Due on Non‑Business Days    21

SECTION 9.
AFFIRMATIVE COVENANTS    21

Section 9.1.
Compliance with Laws    21

Section 9.2.
Insurance    22

Section 9.3.
Maintenance of Properties    22

Section 9.4.
Payment of Taxes and Claims    22

Section 9.5.
Conduct of Business    22

Section 9.6.
Books and Records    22



‑2‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------





Section 9.7.
Subsidiary Guarantors    23

Section 9.8.
Pari Passu Ranking    24

Section 9.9.
Maintenance of REIT Status; Exchange Listing    24

SECTION 10.
NEGATIVE COVENANTS    24

Section 10.1.
Transactions with Affiliates    24

Section 10.2.
Merger, Consolidation, Etc.    24

Section 10.3.
[Intentionally Omitted]    26

Section 10.4.
Economic Sanctions, Etc.    26

Section 10.5.
Liens on Eligible Properties    26

Section 10.6.
Indebtedness    26

Section 10.7.
Investments    26

Section 10.8.
Restricted Payments    27

Section 10.9.
Financial Covenants    27

SECTION 11.
EVENTS OF DEFAULT    28

SECTION 12.
REMEDIES ON DEFAULT, ETC.    30

Section 12.1.
Acceleration    30

Section 12.2.
Other Remedies    31

Section 12.3.
Rescission    31

Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc.    32

SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES    32

Section 13.1.
Registration of Notes    32

Section 13.2.
Transfer and Exchange of Notes    32

Section 13.3.
Replacement of Notes    33

SECTION 14.
PAYMENTS ON NOTES    33

Section 14.1.
Place of Payment    33

Section 14.2.
Payment by Wire Transfer    33

Section 14.3.
FATCA Information    34

SECTION 15.
EXPENSES, ETC.    34

Section 15.1.
Transaction Expenses    34

Section 15.2.
Certain Taxes    35

Section 15.3.
Survival    35



‑3‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------





SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT    35

SECTION 17.
AMENDMENT AND WAIVER    36

Section 17.1.
Requirements    36

Section 17.2.
Solicitation of Holders of Notes    36

Section 17.3.
Binding Effect, Etc.    37

Section 17.4.
Notes Held by Issuer, Etc.    37

SECTION 18.
NOTICES    37

SECTION 19.
REPRODUCTION OF DOCUMENTS    38

SECTION 20.
CONFIDENTIAL INFORMATION    38

SECTION 21.
SUBSTITUTION OF PURCHASER    39

SECTION 22.
MISCELLANEOUS    40

Section 22.1.
Successors and Assigns    40

Section 22.2.
Accounting Terms    40

Section 22.3.
Severability    40

Section 22.4.
Construction, Etc.    40

Section 22.5.
Counterparts    41

Section 22.6.
Governing Law    41

Section 22.7.
Jurisdiction and Process; Waiver of Jury Trial    41

Signature    1






‑4‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------





SCHEDULE A
—    Defined Terms



SCHEDULE 1
—    Form of 4.39% Senior Note due July 17, 2028



SCHEDULE 2.2
—    Form of Guaranty Agreement



SCHEDULE 2.2(a)
—    Initial Subsidiary Guarantors



SCHEDULE 4.4(a)(i)
—    Form of Opinion of Special Counsel for the REIT, the Issuer and the Initial
Subsidiary Guarantors



SCHEDULE 4.4(a)(ii)
—    Form of Opinion of Special Counsel for the REIT



SCHEDULE 4.4(a)(iii)
—    Form of Opinion of Local Counsel for the Initial Subsidiary Guarantors



SCHEDULE 4.4(b)
—    Form of Opinion of Special Counsel for the Purchasers



SCHEDULE 5.3
—    Disclosure Materials



SCHEDULE 5.4
—    Subsidiaries of the REIT and Ownership of Subsidiary Stock



SCHEDULE 5.5
—    Financial Statements



SCHEDULE 10.5
—    Existing Liens



SCHEDULE 7.2
—    Form of Officer’s Certificate



SCHEDULE 10
—    Eligible Ground Leases



SCHEDULE 10.7
—    Investments



PURCHASER SCHEDULE
—    Information Relating to Purchasers







‑5‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------






EXTRA SPACE STORAGE LP
EXTRA SPACE STORAGE INC.
2795 East Cottonwood Parkway, Suite 400
Salt Lake City, Utah 84121


$300,000,000 4.39% Senior Notes due July 17, 2028


May 25, 2018




TO EACH OF THE PURCHASERS LISTED IN
THE PURCHASER SCHEDULE HERETO:
Ladies and Gentlemen:
Each of EXTRA SPACE STORAGE LP, a Delaware limited partnership (the “Issuer”),
and EXTRA SPACE STORAGE INC., a Maryland corporation (the “REIT”), jointly and
severally, agree with each of the Purchasers as follows:
SECTION 1.
AUTHORIZATION OF NOTES    .

The Issuer will authorize the issue and sale of $300,000,000 aggregate principal
amount of its 4.39% Senior Notes due July 17, 2028 (the “Notes”). The Notes
shall be substantially in the form set out in Schedule 1. Certain capitalized
and other terms used in this Agreement are defined in Schedule A and, for
purposes of this Agreement, the rules of construction set forth in Section 22.4
shall govern.
SECTION 2.
SALE AND PURCHASE OF NOTES    .

Section 2.1.    Notes    . Subject to the terms and conditions of this
Agreement, the Issuer will issue and sell to each Purchaser and each Purchaser
will purchase from the Issuer, at the Closing provided for in Section 3, Notes
in the principal amount specified opposite such Purchaser’s name in the
Purchaser Schedule at the purchase price of 100% of the principal amount
thereof. The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non‑performance of any obligation by any other Purchaser
hereunder.
Section 2.2.    Guaranty Agreement    . The Guarantors shall deliver to the
Purchasers a Guaranty Agreement substantially in the form of Schedule 2.2 (as
amended, joined, modified or




US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


supplemented from time to time, the “Guaranty Agreement”) pursuant to which the
REIT and Subsidiaries of the REIT which are guarantors under any Material Credit
Facility will guarantee the payment by the Issuer of all amounts due on the
Notes and all of its other payment obligations under this Agreement.
SECTION 3.
CLOSING    .

This Agreement shall be executed and delivered in advance of the Closing at the
offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois
60603, on May 25, 2018 (the “Execution Date”). The sale and purchase of the
Notes to be purchased by each Purchaser shall occur at the offices of Chapman
and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603, at 10:00 a.m.,
Central time, at a closing (the “Closing”) on July 17, 2018. At the Closing the
Issuer will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Issuer or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Issuer to Account
Number: , ABA Routing Number: , at Wells Fargo Bank, San Francisco, CA. If at
the Closing the Issuer shall fail to tender such Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s reasonable
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure by the Issuer to tender such Notes
or any of the conditions specified in Section 4 not having been fulfilled to
such Purchaser’s reasonable satisfaction.
SECTION 4.
CONDITIONS TO CLOSING    .

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
reasonable satisfaction, prior to or at the Closing, of the following
conditions:
Section 4.1.    Representations and Warranties    . The representations and
warranties of each Note Party in each Note Document to which it is a party shall
be correct when made on the Execution Date and at the Closing.
Section 4.2.    Performance; No Default    . Each Note Party shall have
performed and complied with all agreements and conditions contained in each Note
Document to which it is a party, in each case, required to be performed or
complied with by it prior to or at the Closing.


‑2‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


Immediately before and after giving effect to the issue and sale of the Notes
(and the application of the proceeds thereof as contemplated by Section 5.14),
no Default or Event of Default shall have occurred and be continuing, and no
Change in Control shall have occurred. None of the REIT, the Issuer nor any
Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 had such Section
applied since such date.
Section 4.3.    Compliance Certificates    .
(a)    Officer’s Certificate. The Issuer shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
(b)    Secretary’s Certificate. The REIT shall have delivered to such Purchaser
a certificate of an Authorized Signatory of the REIT, dated the date of the
Closing, certifying as to (i) the resolutions attached thereto and other
corporate, limited partnership, limited liability company or other legal entity
proceedings, as applicable, relating to the authorization, execution and
delivery of the Note Documents to which each Note Party is a party, and
(ii) each Note Party’s organizational documents as then in effect.
Section 4.4.    Opinions of Counsel    . Such Purchaser shall have received
opinions, dated the date of the Closing (a) from (i) Latham & Watkins LLP,
special counsel for the Note Parties, (ii) Venable LLP, special Maryland counsel
for the REIT and (iii) other local counsel for the Initial Subsidiary
Guarantors, in each case in the forms attached hereto as Schedules 4.4(a)(i),
(a)(ii) and (a)(iii), respectively (and the Note Parties hereby instruct their
counsels to deliver such opinions to the Purchasers) and (b) from Chapman and
Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, in the form set forth in Schedule 4.4(b).
Section 4.5.    Purchase Permitted by Applicable Law, Etc.     On the date of
the Closing such Purchaser’s purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by such Purchaser at least ten (10) Business Days prior to the
Closing, such Purchaser shall have received an Officer’s Certificate certifying
as to such matters of fact as such Purchaser may reasonably specify to enable
such Purchaser to determine whether such purchase is so permitted.


‑3‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


Section 4.6.    Sale of Other Notes    . Contemporaneously with the Closing the
Issuer shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in the
Purchaser Schedule.
Section 4.7.    Payment of Special Counsel Fees    . Without limiting
Section 15.1, the Issuer shall have paid on or before the Execution Date and the
Closing the reasonable and documented fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Issuer at least one Business Day
prior to the Execution Date and the Closing, as the case may be.
Section 4.8.    Private Placement Numbers    . A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for the Notes.
Section 4.9.    Changes in Corporate Structure    . None of the Note Parties
shall have changed its jurisdiction of incorporation or organization, as
applicable, or been a party to any merger or consolidation or succeeded to all
or any substantial part of the liabilities of any other entity, at any time
following the Execution Date in each case other than pursuant to a transaction
permitted pursuant to Section 10.
Section 4.10.    Guaranty Agreement    . Each Guarantor shall have duly
authorized, executed and delivered the Guaranty Agreement and such Purchaser
shall have received a copy thereof.
Section 4.11.    Funding Instructions    . At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by an Authorized Signatory on letterhead of the Issuer confirming the
information specified in Section 3 including (a) the name and address of the
transferee bank, (b) such transferee bank’s ABA number and (c) the account name
and number into which the purchase price for the Notes is to be deposited.
Section 4.12.    Proceedings and Documents    . All corporate, limited
partnership, limited liability company and other proceedings in connection with
the transactions contemplated by this Agreement and all documents and
instruments incident to such transactions shall be reasonably satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE REIT AND THE ISSUER    .



‑4‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


The REIT and the Issuer represent and warrant to each Purchaser as of the date
of this Agreement and the Closing that:
Section 5.1.    Organization; Power and Authority    . (a) The REIT is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The REIT
has the corporate power and authority (i) to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, and (ii) to execute and deliver this
Agreement and the Guaranty Agreement and to perform the provisions hereof and
thereof, except in each case referred to in clause (i), to the extent that
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(b)    The Issuer is a limited partnership duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign limited partnership and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Issuer has the limited partnership power and
authority (i) to own or hold under lease the properties it purports to own or
hold under lease, to transact the business it transacts and proposes to
transact, and (ii) to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof, except in each case referred to in
clause (i), to the extent that failure to do so could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(c)    Each Initial Subsidiary Guarantor is a corporation, limited liability
company, limited partnership or other legal entity, as the case may be, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation,
limited liability company, limited partnership or other legal entity, as the
case may be, and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each
Initial Subsidiary Guarantor has the corporate, limited liability company,
limited partnership or other power and authority, as the case may be, to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver the Subsidiary Guaranty and to perform the provisions thereof, except in
each case referred to in clause (i), to the extent that failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


‑5‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


Section 5.2.    Authorization, Etc.     Each of the Note Documents has been duly
authorized by all necessary corporate, limited liability company, limited
partnership or other legal entity, as the case may be, action on the part of
each Note Party party thereto, and each Note Document constitutes a legal, valid
and binding obligation of such Note Party enforceable against such Note Party in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
Section 5.3.    Disclosure    . The Issuer, through its agents, U.S. Bancorp
Investments, Inc., J.P. Morgan Securities LLC and Jefferies LLC, has delivered
to each Purchaser a copy of a Confidential Private Placement Memorandum, dated
April 2018 (the “Memorandum”), relating to the transactions contemplated hereby.
The Memorandum fairly describes, in all material respects, the general nature of
the business and principal properties of the REIT, the Issuer and their
Subsidiaries. This Agreement, the Memorandum, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Issuer prior to April 17, 2018 in connection
with the transactions contemplated hereby and identified in Schedule 5.3 (this
Agreement, the Memorandum and such documents, certificates or other writings and
such financial statements delivered to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made; provided that, with respect to
projections, estimates and other forward looking information, the Issuer
represents only that such information was prepared in good faith based on
assumptions believed to be reasonable at the time. Except as disclosed in the
Disclosure Documents, since December 31, 2017, there has been no change in the
financial condition, operations, business or properties of the REIT, the Issuer
or any Subsidiary except changes that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. There is no
fact known to the Issuer that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries    .
(a) Schedule 5.4 contains an accurate list of all Subsidiaries of the REIT as of
the date of this Agreement, setting forth their respective jurisdictions of
organization and the percentage of their respective capital stock or other
ownership interests owned by the REIT or other Subsidiaries. Each Subsidiary
which has guaranteed or is otherwise liable, whether as a borrower or an
additional borrower or co‑borrower or otherwise, under a Material Credit
Facility is a Subsidiary Guarantor as of the date hereof.


‑6‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


(b)    All of the outstanding shares of capital stock or similar Equity
Interests of each Subsidiary shown in Schedule 5.4 as being owned by the REIT
and its Subsidiaries have been validly issued, are fully paid and non‑assessable
and are owned by the REIT, the Issuer or another Subsidiary free and clear of
any Lien that is prohibited by this Agreement.
(c)    Each Subsidiary is a corporation, limited partnership, limited liability
company or other legal entity duly organized, validly existing and, where
applicable, in good standing under the laws of its jurisdiction of organization,
and is duly qualified as a foreign corporation, limited partnership, limited
liability company or other legal entity and, where applicable, is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each such Subsidiary has the
corporate, limited partnership, limited liability company or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact,
except to the extent that failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than (i) the agreements listed on Schedule 5.4,
(ii) customary limitations imposed by any statute, rule or regulation of any
Governmental Authority and (iii) customary restrictions relating to Indebtedness
permitted to be incurred pursuant to this Agreement) restricting the ability of
such Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the REIT, the Issuer or any Subsidiary that owns
outstanding shares of capital stock or similar Equity Interests of such
Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities    . The Issuer has
delivered or made available to each Purchaser copies of the consolidated
financial statements of the REIT and its Subsidiaries listed on Schedule 5.5.
All of such financial statements (including in each case the related schedules
and notes) were prepared in accordance with GAAP as in effect on the date
thereof and fairly present in all material respects the consolidated financial
position and operations of the REIT and its Subsidiaries as of the respective
dates specified in such Schedule (subject, in the case of any interim financial
statements, to normal year‑end and audit adjustments and the absence of
footnotes).
Section 5.6.    Compliance with Laws, Other Instruments, Etc.     The execution,
delivery and performance by the Note Parties of the Note Documents to which they
are a party will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of any Note Party under, (i) any indenture, mortgage, deed of trust, loan,
purchase or credit agreement or lease in any material respects, (ii) corporate
charter,


‑7‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


regulations or by‑laws or shareholders agreement or (iii) any other agreement or
instrument to which any Note Party or any Subsidiary is bound or by which any
Note Party or any Subsidiary or any of their respective properties may be bound
or affected in any material respect, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to any Note
Party or any Subsidiary in any material respect or (c) violate any provision of
any statute or other rule or regulation of any Governmental Authority applicable
to any Note Party or any Subsidiary in any material respect.
Section 5.7.    Governmental Authorizations, Etc.     No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by any Note Party of the Note Documents to which it is a party, except for
consents, approvals, authorizations, registrations, filings and declarations
which have been duly obtained, given or made and are in full force and effect.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders    .
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Issuer, threatened in writing against or affecting the
REIT, the Issuer or any Subsidiary or any property of the REIT, the Issuer or
any Subsidiary in any court or before any arbitrator of any kind or before or by
any Governmental Authority that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    None of the REIT, the Issuer or any Subsidiary is (i) in default under
any agreement or instrument to which it is a party or by which it is bound,
(ii) in violation of any order, judgment, decree or ruling of any court, any
arbitrator of any kind or any Governmental Authority or (iii) in violation of
any applicable law, ordinance, rule or regulation of any Governmental Authority
(including Environmental Laws, the USA PATRIOT Act or any of the other laws and
regulations that are referred to in Section 5.16), which default or violation
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 5.9.    Taxes    . Each of the REIT, the Issuer and each Subsidiary has
filed all material tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which, individually or in
the aggregate, is not Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the REIT, the Issuer or a Subsidiary, as the case may be,
has established adequate reserves in accordance with GAAP. Neither the REIT nor
the Issuer knows


‑8‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


of any basis for any other tax or assessment that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of each of the REIT and its
Subsidiaries in respect of U.S. federal, state or other taxes for all fiscal
periods are adequate. The U.S. federal income tax liabilities of the REIT, the
Issuer and the Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 31, 2012.
Section 5.10.    Title to Property; Leases    . The REIT, the Issuer and the
Subsidiaries have good and sufficient title to their respective properties that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the REIT, the Issuer or any Subsidiary after
such date (except as sold or otherwise disposed of after such date), in each
case free and clear of Liens prohibited by this Agreement.
Section 5.11.    Licenses, Permits, Etc.     (a) The REIT, the Issuer and the
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto, that individually or in the aggregate are Material,
without known conflict with the rights of others.
(b)    To the knowledge of the Issuer, no product or service of the REIT, the
Issuer or any Subsidiary infringes in any material respect on any license,
permit, franchise, authorization, patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned by any other Person.
(c)    To the knowledge of the Issuer, there is no Material violation by any
Person of any right of the REIT, the Issuer or any Subsidiary with respect to
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the REIT, the Issuer or any Subsidiary.
Section 5.12.    Compliance with ERISA    . (a) With respect to each Plan, the
REIT and all ERISA Affiliates have paid all required minimum contributions and
installments on or before the due dates provided under section 430(j) of the
Code and could not reasonably be subject to a lien under section 430(k) of the
Code or Title IV of ERISA. Neither the REIT nor any ERISA Affiliate has filed,
pursuant to section 412(c) of the Code or section 302(c) of ERISA, an
application for a waiver of the minimum funding standard. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect. The REIT is
not an entity deemed to hold “plan assets” within the meaning of 29 C.F.R.


‑9‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


§ 2510.3‑101, as modified by section 3(42) of ERISA, of an employee benefit plan
(as defined in section 3(3) of ERISA) which is subject to Title I of ERISA or
any plan (within the meaning of section 4975 of the Code) which is subject to
section 4975 of the Code.
(b)    Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Issuer and its Subsidiaries do
not have any Non‑U.S. Plans.
(c)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)‑(D) of the Code. The representation by
the REIT and the Issuer to each Purchaser in the first sentence of this
Section 5.12(c) is made in reliance upon and subject to the accuracy of each
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.
Section 5.13.    Private Offering by the Issuer    . None of the Note Parties
nor anyone acting on their behalf has offered the Notes, the Guaranty Agreement
or any similar Securities for sale to, or solicited any offer to buy the Notes,
the Guaranty Agreement or any similar Securities from, or otherwise approached
or negotiated in respect thereof with, any Person other than not more than 30
Accredited Investors (including the Purchasers), each of which has been offered
the Notes at a private sale for investment; provided that all Accredited
Investors who are affiliated with each other were counted as one Accredited
Investor. None of the Note Parties nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes or
the execution and delivery of the Guaranty Agreement to the registration
requirements of section 5 of the Securities Act or to the registration
requirements of any Securities or blue sky laws of any applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations    . The Issuer will apply
the proceeds of the sale of the Notes hereunder as set forth in the Memorandum.
No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any Securities under such circumstances as to involve the Issuer in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 5% of the value of the consolidated assets of the
Issuer and its Subsidiaries and the Issuer does not have any present intention
that margin stock will constitute more than 5% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.


‑10‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


Section 5.15.    Existing Indebtedness; Future Liens    . None of the REIT, the
Issuer or any Subsidiary is in default and no waiver of default is currently in
effect, in the payment of any principal or interest on any Indebtedness of the
REIT, the Issuer or any Subsidiary Guarantor and no event or condition exists
with respect to any Indebtedness of the REIT, the Issuer or any Subsidiary the
outstanding principal amount of which exceeds $25,000,000 that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Material Indebtedness to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.
Section 5.16.    Foreign Assets Control Regulations, Etc.     (a) None of the
REIT, the Issuer or any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.
(b)    None of the REIT, the Issuer or any Controlled Entity (i) has violated,
been found in violation of, or been charged or convicted under, any applicable
U.S. Economic Sanctions Laws, Anti‑Money Laundering Laws or Anti‑Corruption Laws
or (ii) to the Issuer’s or the REIT’s knowledge, is under investigation by any
Governmental Authority for possible violation of any applicable U.S. Economic
Sanctions Laws, Anti‑Money Laundering Laws or Anti‑Corruption Laws.
(c)    No part of the proceeds from the sale of the Notes hereunder:
(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the REIT, the Issuer or any Controlled
Entity, directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any applicable U.S. Economic Sanctions Laws;
(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Money Laundering Laws; or
(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Corruption Laws.


‑11‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


(d)    Each of the REIT and the Issuer has established procedures and controls
which its reasonably believes are adequate (and otherwise comply with applicable
law) to ensure that the REIT, the Issuer and each Controlled Entity is and will
continue to be in compliance with all applicable U.S. Economic Sanctions Laws,
Anti‑Money Laundering Laws and Anti‑Corruption Laws.
Section 5.17.    Status under Certain Statutes    . None of the REIT, the Issuer
or any Subsidiary is subject to regulation under the Investment Company Act of
1940, the Public Utility Holding Company Act of 2005, the ICC Termination Act of
1995 or the Federal Power Act.
Section 5.18.    Environmental Matters    . Except as could not reasonably be
expected to have a Material Adverse Effect, the property and operations of the
REIT and its Subsidiaries are in compliance with applicable Environmental Laws
and none of the REIT or any of its Subsidiaries is subject to any liability
under Environmental Laws. Neither the REIT nor any Subsidiary has received any
notice to the effect that its property and/or operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any Hazardous Material,
which non‑compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.
Section 5.19.    REIT Status; Exchange Listing    . The REIT has elected to be
treated as a “real estate investment trust” under the Code. The REIT has a class
of common shares which have trading privileges on the New York Stock Exchange or
NYSE Amex Equities or which is subject to price quotations on The NASDAQ Stock
Market’s National Market System.
Section 5.20.    Solvency    . (a) Immediately after the issuance and sale of
the Notes and after giving effect to the application of the proceeds of the
Notes, (i) the fair value of the  assets of the REIT and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
subordinated, contingent or otherwise, of the REIT and its Subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the assets of the
REIT and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the REIT and its
Subsidiaries on a consolidated basis on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the REIT and its Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the REIT and its Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted after the date of the Closing.


‑12‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


(b)    The REIT does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS    .

Section 6.1.    Purchase for Investment    . Each Purchaser severally represents
that (a) it is purchasing the Notes for its own account or for one or more
separate accounts maintained by such Purchaser or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control and (b) that it is an Accredited
Investor. Each Purchaser understands that the Notes have not been registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Issuer is not required to register
the Notes.
Section 6.2.    Source of Funds    . Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95‑60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95‑60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate


‑13‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90‑1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91‑38 and, except as disclosed by such Purchaser to the
Issuer in writing pursuant to this clause (c), no employee benefit plan or group
of plans maintained by the same employer or employee organization beneficially
owns more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a Person
controlling or controlled by the QPAM maintains an ownership interest in the
Issuer that would cause the QPAM and the Issuer to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Issuer in writing pursuant to this clause
(d);or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96‑23 (the “INHAM Exemption”)) managed by an “in‑house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Issuer and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Issuer in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or


‑14‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Issuer in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.
SECTION 7.
INFORMATION AS TO THE REIT AND THE ISSUER    .

Section 7.1.    Financial and Business Information    . The Issuer shall deliver
to each Purchaser and each holder of a Note that is an Institutional Investor:
(a)    Quarterly Statements — within 45 days (or such shorter period as is the
date by which such financial statements are required to be delivered under any
Material Credit Facility) after the end of each quarterly fiscal period in each
fiscal year of the REIT (other than the last quarterly fiscal period of each
such fiscal year), copies of,
(i)    a consolidated unaudited balance sheet of the REIT and its Subsidiaries
as at the end of such quarter, and
(ii)    consolidated unaudited statements of income and cash flows of the REIT
and its Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by an Authorized Signatory of the Issuer as fairly presenting, in all
material respects, the financial position of the companies being reported on and
their results of operations and cash flows, subject to changes resulting from
year‑end adjustments;
(b)    Annual Statements — within 90 days (or such shorter period as is the date
by which such financial statements are required to be delivered under any
Material Credit Facility) after the end of each fiscal year of the REIT, a copy
of an audit report including


‑15‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


(i)    a consolidated balance sheet of the REIT and its Subsidiaries as at the
end of such year, and
(ii)    consolidated statements of income and cash flows of the REIT and its
Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP,
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;
(c)    SEC and Other Reports — promptly upon (i) the furnishing thereof to the
shareholders of the REIT, a copy of each financial statement, report and proxy
statement so furnished, and (ii) the filing thereof, a copy of each annual,
quarterly, monthly or other regular report and each registration statement
(without exhibits except as expressly requested by such holder) filed by the
REIT, the Issuer or any Subsidiary with the SEC;
(d)    Notice of Default or Event of Default — promptly, and in any event within
three (3) Business Days after a Responsible Officer of the REIT obtains
knowledge of the existence of any Default or Event of Default hereunder or that
any Person has given any notice, or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice setting forth
the details of the event or development requiring such notice and what action
the Issuer is taking or proposes to take with respect thereto;
(e)    ERISA Matters — promptly, and in any event within three (3) Business Days
after a Responsible Officer of the REIT obtains knowledge of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that the Issuer or an ERISA Affiliate proposes to take with respect
thereto:
(i)    with respect to any Plan, (A) any failure to pay all required minimum
contributions and installments on or before the due dates provided under
section 430(j) of the Code, or (B) the filing pursuant to section 412(c) of the
Code


‑16‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


or section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard; or
(ii)    the occurrence of an ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect.
(f)    Actions and Proceedings —promptly, and in any event within 30 days of
receipt thereof, copies of any notice to the REIT, the Issuer or any Subsidiary
from any Governmental Authority relating to any order, ruling, statute or other
law or regulation that could reasonably be expected to have a Material Adverse
Effect;
(g)    [Intentionally Omitted]; and
(h)    Requested Information — with reasonable promptness, such other business
or financial information (including environmental reports) maintained on the
REIT, the Issuer, any Eligible Property Entity, any Eligible Property or in
respect of the calculation of the covenants set forth in Section 10.9 and
supporting information reasonably relating to such calculations, in each case,
as from time to time may be reasonably requested by any such Purchaser or holder
of a Note.
Section 7.2.    Officer’s Certificate    . Each set of financial statements
delivered to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of an Authorized Signatory
of the Issuer in substantially the form attached hereto as Schedule 7.2:
(a)    Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the REIT and the
Issuer were in compliance with the requirements of Section 10 during the
quarterly or annual period covered by the financial statements then being
furnished, (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required to perform such calculations) and detailed calculations of the
maximum or minimum amount, ratio or percentage, as the case may be, permissible
under the terms of such Section, and the calculation of the amount, ratio or
percentage then in existence and a list of all Eligible Properties (and the NOI
attributable to each such Eligible Property), Development Properties and Lease
Up Properties as of the last day of the reporting period for such compliance
certificate. In the event that the REIT, the Issuer or any Subsidiary has made
an election to measure any financial liability included in its financial
statements using fair value (which election is being disregarded for purposes of
determining compliance


‑17‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


with this Agreement pursuant to Section 22.2) as to the period covered by any
such financial statement, such Authorized Signatory’s certificate as to such
period shall include a reconciliation from GAAP with respect to such election;
(b)    Event of Default — certifying that such Authorized Signatory has reviewed
the relevant terms hereof and has made, or caused to be made, an examination of
the books and records of the REIT and the Issuer and has conducted (or caused to
be conducted) such other examinations and investigations as are necessary to
provide the such certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including any such event or condition resulting from the failure of the
REIT, the Issuer or any Subsidiary to comply with any Environmental Law),
specifying the nature and period of existence thereof and what action the REIT,
the Issuer or such Subsidiary shall have taken or proposes to take with respect
thereto; and
(c)    Subsidiary Guarantors — setting forth a list of all Subsidiaries that
have been added or released as Subsidiary Guarantors since the date of the prior
compliance certificate.
Section 7.3.    Visitation    . The REIT and the Issuer shall permit the
representatives of each Purchaser and each holder of a Note that is an
Institutional Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the REIT or the
Issuer, as the case may be, to visit the principal executive offices of the REIT
or the Issuer, to discuss the affairs, finances and accounts of the REIT, the
Issuer and the Subsidiaries with the REIT’s or the Issuer’s officers, and (with
the consent of the REIT or the Issuer, as the case may be, which consent will
not be unreasonably withheld) its independent public accountants and (with the
consent of the REIT or the Issuer, as the case may be, which consent will not be
unreasonably withheld) to visit the other offices and properties of the REIT,
the Issuer and each Subsidiary, all at such reasonable times and intervals as
may be reasonably requested in writing; provided that no more than one such
visitation, inspection or examination for any individual Purchaser or holder of
a Note and all of its affiliates that are also Purchasers or holders of Notes
shall occur in any calendar year; and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Issuer to inspect any of the properties, books and financial records of the
REIT, the Issuer or any Subsidiary, to examine all their respective books of
account and other financial records, to make copies and extracts therefrom and
to discuss their respective affairs, finances


‑18‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


and accounts with their respective officers and independent public accountants
(and by this provision the Issuer authorizes and has caused the REIT to
authorize said accountants to discuss the affairs, finances and accounts of the
REIT, the Issuer and the Subsidiaries; provided that the REIT, the Issuer or the
applicable Subsidiary shall be permitted to be present during such discussions)
all at such times and as often as may be reasonably requested.
Section 7.4.    Electronic Delivery    . Financial statements, certifications of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Issuer pursuant to
Sections 7.1 and 7.2 shall be deemed to have been delivered if the Issuer
satisfies or causes to be satisfied any of the following requirements with
respect such financial statements, certifications of independent certified
public accountants, other information and Officer’s Certificates, as the case
may be:
(a)    such information is delivered to each Purchaser and holder of a Note by
e‑mail at the e‑mail address set forth in such holder’s Purchaser Schedule or as
communicated from time to time in a separate writing delivered to the Issuer;
(b)    the REIT has filed such financial statement or other deliverable with the
U.S. Securities and Exchange Commission and is available on the EDGAR website on
the Internet at www.sec.gov or any successor government website that is freely
and readily available to the holders of the Notes without charge; or
(c)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate satisfying the requirements
of Section 7.2 and any other information required under Section 7.1(c) are
timely posted by or on behalf of the REIT on IntraLinks or on any other similar
website to which each holder of Notes has free access;
provided, however, that in the case of any of clauses (b) or (c), the Issuer
shall have given each holder of a Note prior written notice, which may be by
e‑mail or in accordance with Section 18, of such posting or filing in connection
with each delivery; provided further, that upon request of any holder to receive
paper copies of such forms, financial statements, other information and
Officer’s Certificates or to receive them by e‑mail, the Issuer will promptly
e‑mail them or deliver such paper copies, as the case may be, to such holder
until written notice to cease delivering such paper or electronic copies is
given by such holder. Deliveries made in accordance with this Section 7.4 shall
be effective notwithstanding physical delivery instructions set forth in the
Purchaser Schedule.
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES    .



‑19‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


Section 8.1.    Maturity    . As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.
Section 8.2.    Optional Prepayments with Make‑Whole Amount    ‑. The Issuer
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than 5% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make‑Whole Amount determined for the prepayment date with respect to such
principal amount; provided, that in the event such prepayment pursuant to this
Section 8.2 occurs on or after June 2, 2028, such Notes may be prepaid at 100%
of the principal amount of such Notes so prepaid, together with interest on such
Notes accrued to the date of prepayment, but without the Make‑Whole Amount or
other premium. The Issuer will give each holder of Notes written notice of each
optional prepayment under this Section 8.2 not less than ten days and not more
than 60 days prior to the date fixed for such prepayment unless the Issuer and
the holders of more than 50% of the principal amount of the Notes to be prepaid
then outstanding agree to another time period pursuant to Section 17. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of an Authorized Signatory of the Issuer as to the estimated Make‑Whole Amount,
if any, for the Notes due in connection with such prepayment (calculated as if
the date of such notice were the date of the prepayment), setting forth the
details of such computation. Two Business Days prior to such prepayment, the
Issuer shall deliver to each holder of Notes a certificate of an Authorized
Signatory of the Issuer specifying the calculation of such Make‑Whole Amount, if
any, as of the specified prepayment date.
Section 8.3.    Allocation of Partial Prepayments    . In the case of each
partial prepayment of Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment. Any prepayments
pursuant to Section 8.7 shall be applied only to the Notes of the holders
electing to participate in such prepayment.
Section 8.4.    Maturity; Surrender, Etc.         In the case of each prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make‑Whole Amount, if any. From and after such date, unless
the Issuer shall fail to pay such principal amount when so due and payable,
together with the interest and Make‑Whole Amount, if any, as aforesaid, interest
on such principal


‑20‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to the Issuer and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.
Section 8.5.    Purchase of Notes    . The Issuer will not and will not permit
the REIT, any Subsidiary or any Controlled Affiliate to purchase, redeem, prepay
or otherwise acquire, directly or indirectly, any of the outstanding Notes
except (a) upon the payment or prepayment of the Notes in accordance with this
Agreement and the Notes or (b) pursuant to an offer to purchase made by the
Issuer, the REIT, a Subsidiary or any Controlled Affiliate pro rata to the
holders of all Notes at the time outstanding upon the same terms and conditions.
Any such offer shall provide each holder with sufficient information to enable
it to make an informed decision with respect to such offer, and shall remain
open for at least ten Business Days. If the holders of more than 50% of the
principal amount of the Notes then outstanding accept such offer, the Issuer
shall promptly notify the remaining holders of Notes of such fact and the
expiration date for the acceptance by holders of such Notes of such offer shall
be extended by the number of days necessary to give each such remaining holder
at least five Business Days from its receipt of such notice to accept such
offer. The Issuer will promptly cancel all Notes acquired by it, the REIT, any
Subsidiary or any Controlled Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.
Section 8.6.    Make‑Whole Amount    ‑.
The term “Make‑Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make‑Whole Amount may in no event be less than
zero. For the purposes of determining the Make‑Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.


‑21‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to applicable Maturity Date implied by
the “Ask Yield(s)” reported as of 10:00 a.m. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” (or such other display as may
replace Page PX1) on Bloomberg Financial Markets for the most recently issued
actively traded on‑the‑run U.S. Treasury securities (“Reported”) having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there are no such U.S. Treasury securities Reported having a
maturity equal to such Remaining Average Life, then such implied yield to
maturity will be determined by (i) converting U.S. Treasury bill quotations to
bond equivalent yields in accordance with accepted financial practice and
(ii) interpolating linearly between the “Ask Yields” Reported for the applicable
most recently issued actively traded on‑the‑run U.S. Treasury securities with
the maturities (A) closest to and greater than such Remaining Average Life and
(B) closest to and less than such Remaining Average Life. The Reinvestment Yield
shall be rounded to the number of decimal places as appears in the interest rate
of the applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (i) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (ii) the number of
years, computed on the basis of a 360‑day year comprised of twelve 30‑day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.


‑22‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Change of Control    .
(a)    Notice of Change of Control. The Issuer will, no later than ten Business
Days after any Responsible Officer of the REIT has knowledge of the occurrence
of any Change of Control give written notice of such Change of Control to each
holder of Notes (the “Change of Control Notice”). Such Change of Control Notice
shall contain and constitute an offer by the Issuer to prepay Notes as described
in paragraph (b) of this Section 8.7 and shall be accompanied by the certificate
described in paragraph (e) of this Section 8.7.
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
paragraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date (which date shall be a Business Day) specified in
such Change of Control Notice (the “Proposed Prepayment Date”). Such date shall
be not less than 30 days and not more than 60 days after the date of such Change
of Control Notice (if the Proposed Prepayment Date shall not be specified in
such offer, the Proposed Prepayment Date shall be the Business Day nearest to
the 45th day after the date of such Change of Control Notice).
(c)    Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Issuer at least ten Business Days
prior to the Proposed Prepayment Date. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.7, or to accept an offer
as to all of the Notes held by the holder, in each case on or before the tenth
Business Day preceding the Proposed Prepayment Date shall be deemed to
constitute a rejection of such offer by such holder.


‑23‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with accrued and unpaid interest thereon (but without any make‑whole, premium,
penalty or Make‑Whole Amount whatsoever or howsoever described). The prepayment
shall be made on the Proposed Prepayment Date.
(e)    Officer’s Certificate. Each Change of Control Notice pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by an Authorized
Signatory of the Issuer and dated the date of such Change of Control Notice,
specifying: (i) the Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.7; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 8.7 required to be fulfilled prior to the giving of notice have
been fulfilled; and (vi) in reasonable detail, the general nature and date of
the Change of Control.
Section 8.8.    Payments Due on Non‑Business Days    ‑. Anything in this
Agreement or the Notes to the contrary notwithstanding, (a) except as set forth
in clause (b), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (b) any payment of principal of or
Make‑Whole Amount on any Note (including principal due on the Maturity Date of
such Note) that is due on a date that is not a Business Day shall be made on the
next succeeding Business Day and shall include the additional days elapsed in
the computation of interest payable on such next succeeding Business Day.
SECTION 9.
AFFIRMATIVE COVENANTS.    

From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding:
Section 9.1.    Compliance with Laws    . The REIT and the Issuer will, and will
cause each Subsidiary to, comply with all laws, ordinances or governmental rules
or regulations to which each of them is subject (including ERISA, Environmental
Laws, the USA PATRIOT Act and the other laws and regulations that are referred
to in Section 5.16), and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non‑compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


‑24‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


Section 9.2.    Insurance    . The REIT and the Issuer will, and will cause each
Subsidiary to, maintain, with financially sound and reputable insurers,
insurance on all of their Property and other assets, liability insurance and
other insurance in such amounts, subject to such deductibles and self‑insurance
retentions and covering such Property and other assets and risks as is
consistent with sound business practice.
Section 9.3.    Maintenance of Properties    . The REIT and the Issuer (a) will,
and will cause each Subsidiary to, maintain and keep, or cause to be maintained
and kept, their respective Eligible Properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted at all times and (b) will, and
will cause each Subsidiary to, maintain and keep their respective Properties, in
the aggregate, in good repair, working order and condition (other than ordinary
wear and tear), so that the business carried on in connection therewith may be
properly conducted at all times; provided that this Section 9.3 shall not
prevent the REIT, the Issuer or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Issuer has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims    . The REIT and the Issuer will,
and will cause each Subsidiary to, timely file all United States federal and
applicable foreign, state and local tax returns required by law to be filed in
any jurisdiction and to pay when due all taxes, assessments, governmental
charges, and levies imposed on them or any of their income, profits or Property,
provided that none of the REIT, the Issuer or any Subsidiary need pay any such
tax, assessment, charge, levy or claim if (i) the amount, applicability or
validity thereof is contested by the REIT, the Issuer or such Subsidiary in good
faith and by appropriate proceedings, and the REIT, the Issuer or such
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the REIT, the Issuer or such Subsidiary or (ii) the nonpayment of
all such taxes, assessments, charges, levies and claims could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Conduct of Business. The REIT and the Issuer will, and will
cause each Subsidiary to: (a) carry on and conduct its business in primarily the
same manner and in primarily the same fields of enterprise as it is presently
conducted and reasonable extensions thereof; and (b) do all things necessary to
(i) remain duly incorporated or organized, validly existing and (ii) (to the
extent such concept applies to such entity) in good standing as a domestic
corporation, partnership or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.


‑25‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


Section 9.6.    Books and Records    . The REIT and the Issuer will, and will
cause each of their Subsidiaries to, maintain proper books of record and account
in conformity in all material respects with GAAP and all applicable requirements
of any Governmental Authority having legal or regulatory jurisdiction over the
REIT, the Issuer or such Subsidiary, as the case may be. The REIT and the Issuer
will, and will cause each of their Subsidiaries to, keep books, records and
accounts which, in reasonable detail, accurately reflect all material
transactions and dispositions of assets. The REIT, the Issuer and the
Subsidiaries have devised a system of internal accounting controls sufficient to
provide reasonable assurances that their respective books, records, and accounts
accurately reflect all material transactions and dispositions of assets and the
REIT and the Issuer will, and will cause each of their Subsidiaries to, continue
to maintain such system.
Section 9.7.    Subsidiary Guarantors    . (a) The REIT will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co‑borrower or otherwise, for or in respect of
any Indebtedness under any Material Credit Facility to concurrently therewith:
(i)    enter into a supplement to guaranty in the form of Annex I to the
Guaranty Agreement to join, on a joint and several basis with all other
Guarantors, the Guaranty Agreement (a “Joinder to the Guaranty”); and
(ii)    deliver the following to each holder of a Note:
(A)    an executed counterpart of such Joinder to the Guaranty;
(B)    to the extent required under any Material Credit Facility, a certificate
signed by an authorized responsible officer of such Subsidiary containing
representations and warranties on behalf of such Subsidiary to the same effect,
mutatis mutandis, as those contained in Sections 5.1, 5.2, 5.6, 5.7, and 5.20 of
this Agreement (but with respect to such Subsidiary and such Joinder to the
Guaranty rather than the Issuer);
(C)    to the extent required under any Material Credit Facility, all documents
as may be reasonably requested by the Required Holders to evidence the due
organization, continuing existence and, where applicable, good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Joinder to the Guaranty and the
performance by such Subsidiary of its obligations thereunder; and
(D)    to the extent required under any Material Credit Facility, an opinion of
counsel reasonably satisfactory to the Required Holders covering such matters


‑26‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


relating to such Subsidiary and such Joinder to the Guaranty as the Required
Holders may reasonably request.
(b)    At the election of the Issuer and by written notice to each holder of
Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under the Guaranty Agreement and shall be automatically released
from its obligations thereunder without the need for the execution or delivery
of any other document by the holders, provided that (i) if such Subsidiary
Guarantor is a guarantor or is otherwise liable for or in respect of any
Material Credit Facility, then such Subsidiary Guarantor has been released and
discharged (or will be released and discharged concurrently with the release of
such Subsidiary Guarantor under the Guaranty Agreement) under such Material
Credit Facility, (ii) at the time of, and after giving effect to, such release
and discharge, no Default or Event of Default shall be existing, (iii) if in
connection with such Subsidiary Guarantor being released and discharged under
any Material Credit Facility, any fee or other form of consideration is given to
any holder of Indebtedness under such Material Credit Facility solely for such
release, the holders of the Notes shall receive equivalent consideration
substantially concurrently therewith and (iv) each holder shall have received a
certificate of an Authorized Signatory of the Issuer certifying as to the
matters set forth in clauses (i), (ii) and (iii). Upon the release of any Person
pursuant to this Section 9.7(b), each holder of a Note shall deliver to the
Issuer and such Person, upon the Issuer’s request and at the Issuer’s expense,
such documentation as is reasonably requested by the Issuer (and reasonably
satisfactory to the Required Holders) or is necessary to evidence the release of
such Person from its obligations under the Note Documents.
Section 9.8.    Pari Passu Ranking    . The Issuer will ensure that its payment
obligations under this Agreement and the Notes, and the payment obligations of
each Guarantor under the Guaranty Agreement, will at all times rank at least
pari passu, without preference or priority, with all other unsecured and
unsubordinated Indebtedness of the Issuer and such Guarantor, as applicable.
Section 9.9.    Maintenance of REIT Status; Exchange Listing    . The REIT shall
maintain its status as, and election to be treated as, a “real estate investment
trust” under the Code. The REIT shall maintain at least one class of common
shares of the REIT having trading privileges on the New York Stock Exchange or
NYSE Amex Equities or which is subject to price quotations on The NASDAQ Stock
Market’s National Market System.
SECTION 10.
NEGATIVE COVENANTS.    

From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding:


‑27‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


Section 10.1.    Transactions with Affiliates    . Neither the REIT nor the
Issuer will, and will not permit any Subsidiary to, enter into any transaction
(including the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except (a) upon fair and reasonable terms
no less favorable to the REIT, the Issuer or such Subsidiary than would be
obtainable in a comparable arm’s‑length transaction; and (b) transactions
between and among the REIT and its Wholly‑Owned Subsidiaries.
Section 10.2.    Merger, Consolidation, Etc.     The REIT and the Issuer will
not, and will not permit any Subsidiary to, consolidate with or merge with any
other Person or convey, transfer or lease (as lessor) all or substantially all
of its assets in a single transaction or series of transactions to any Person
unless:
(a)    in the case of any such transaction involving the REIT, the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of the REIT as an entirety, as the case may be (the “Surviving Parent”), shall
be a solvent corporation, business, trust, limited partnership or limited
liability company organized and existing under the laws of the United States or
any state thereof (including the District of Columbia), and, if the REIT is not
such Surviving Parent, (i) such Surviving Parent shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Guaranty Agreement and (ii) the Surviving Parent shall have caused to be
delivered to each holder of any Notes an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof;
(b)    in the case of any such transaction involving the Issuer, the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of the Issuer as an entirety, as the case may be (the “Surviving Issuer”), shall
be a solvent corporation, business, trust, limited partnership or limited
liability company organized and existing under the laws of the United States or
any state thereof (including the District of Columbia), and, if the Issuer is
not such Surviving Issuer, (i) such Surviving Issuer shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (ii) such the Surviving Issuer shall have caused to be delivered
to each holder of any Notes an opinion of nationally recognized independent
counsel, or other independent counsel reasonably satisfactory to


‑28‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


the Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof;
(c)    in the case of any such transaction involving a Subsidiary Guarantor, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Subsidiary Guarantor as an entirety, as the case may be,
shall be (i) the REIT, the Issuer, such Subsidiary Guarantor or another
Subsidiary Guarantor; or (ii) a solvent corporation, business, trust, limited
partnership or limited liability company (other than the REIT, the Issuer or
another Subsidiary Guarantor) that has delivered the documents required pursuant
to Section 9.7(a);
(d)    in the case of any such transaction involving the Issuer, each Guarantor
under any Guaranty Agreement that is outstanding at the time such transaction or
each transaction in such a series of transactions occurs reaffirms its
obligations under such Guaranty Agreement in writing at such time pursuant to
documentation that is reasonably acceptable to the Required Holders; and
(e)    immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of the
REIT, the Issuer or any Subsidiary Guarantor shall have the effect of releasing
the REIT, the Issuer or such Subsidiary Guarantor, as the case may be, or any
successor solvent corporation, business, trust, limited partnership or limited
liability company that shall theretofore have become such in the manner
prescribed in this Section 10.2, from its liability under (x) this Agreement or
the Notes (in the case of the Issuer) or (y) the Guaranty Agreement (in the case
of any Guarantor), unless, in the case of the conveyance, transfer or lease of
substantially all of the assets of a Subsidiary Guarantor, such Subsidiary
Guarantor is released from its Subsidiary Guaranty in accordance with
Section 9.7(b) in connection with or immediately following such conveyance,
transfer or lease.
Section 10.3.    [Intentionally Omitted].
Section 10.4.    Economic Sanctions, Etc.     The REIT will not, and will not
permit any Controlled Entity to, (a) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or (b)
directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would


‑29‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


cause any Purchaser or holder or any affiliate of such holder to be in violation
of, or subject to sanctions under, any law or regulation applicable to the REIT
and / or such Controlled Entity and such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions Laws.
Section 10.5.    Liens on Eligible Properties    . Unless and until the Notes
(and any guaranty delivered in connection therewith) shall concurrently be
secured by a Pari Passu Lien, the Issuer will not, nor will it permit any
Subsidiary to, create, incur, or suffer to exist any Lien or Negative Pledge
(other than Liens of the type described in clauses (a) through (f) and
clause (i) of the definition of Permitted Liens) in, of or on any Eligible
Property, any other asset included in the Unencumbered Asset Value, or the
Equity Interests of any Eligible Property Entity.
Section 10.6.    Indebtedness    . The REIT and the Issuer shall not, and shall
not permit any other Note Party or any other Subsidiary to, incur, assume, or
otherwise become obligated in respect of any Indebtedness if immediately prior
to the assumption, incurring or becoming obligated in respect thereof, or
immediately thereafter and after giving effect thereto, a Default or Event of
Default is or would be in existence, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 10.9.
Section 10.7.    Investments    . The Issuer will not, nor will it permit any
Subsidiary to, make or suffer to exist any Investments (including without
limitation, any Acquisition, and loans and advances to, and other Investments
in, Subsidiaries), or commitments therefor, or to create any Subsidiary or to
become or remain a partner in any partnership or joint venture, except:
(a)    Investments in cash and Cash Equivalents;
(b)    existing Investments in Subsidiaries and other Investments in existence
on the date hereof and described in Schedule 10.7;
(c)    Investments constituting Derivatives Contracts, if any, in each case,
that are non‑speculative in nature;
(d)    Investments constituting Customer Advances; and
(e)    any other Investment so long as (i) at the time of entering into the
obligation to make such Investment, no Default or Event of Default shall be in
existence or could reasonably be expected to arise or result therefrom after
giving effect to such Investment, and (ii) at the time of, and immediately
thereafter and after giving effect to, the making of such Investment, (A) no
Event of Default specified in Section 11(a), (b), (g), (h) or (i) shall have
occurred and be continuing, nor, as a result of the occurrence of any other
Event of


‑30‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


Default, have the Notes been accelerated pursuant to Section 12.1, and (B) the
Issuer shall be in compliance with the covenants contained in Section 10.9.
Section 10.8.    Restricted Payments    . The REIT and the Issuer shall not, and
shall not permit any of their Subsidiaries to, declare or make any Restricted
Payment so long as any Default or Event of Default exists or would result
therefrom. Notwithstanding the foregoing, unless a Default or Event of Default
specified in Section 11(a), (b), (g), (h) or (i) shall have occurred and be
continuing, or if as a result of the occurrence of any other Event of Default
the Notes have been accelerated pursuant to Section 12.1, the Issuer and its
Subsidiaries and any other Subsidiary of the REIT may pay dividends and
distributions to the REIT and other holders of partnership interests in the
Issuer with respect to any fiscal year ending during the term of this Agreement
to the extent necessary for the REIT to distribute, and the REIT may so
distribute, dividends and distributions to its shareholders in an aggregate
amount not to exceed the amount required to be distributed for the REIT (a) to
remain in compliance with Section 9.9 and (b) avoid the payment of U.S. federal
or state income or excise tax. Subsidiaries other than the Issuer may, at any
time, make Restricted Payments (i) to the Issuer and the other Subsidiaries that
are Guarantors or (ii) to Subsidiaries that are not Guarantors if such
Restricted Payments are made by Subsidiaries that are not Guarantors.
Section 10.9.    Financial Covenants    . For purposes of determining compliance
with the following financial covenants, (a) only the REIT’s Ownership Share of
the financial attributes of a non‑Wholly Owned Subsidiary shall be considered
and (b) each such covenant shall be calculated on a consolidated basis for the
REIT, the Issuer, and the Subsidiaries:
(i)    Maximum Consolidated Leverage Ratio. The REIT and the Issuer will not
permit the Consolidated Leverage Ratio to be greater than 0.60 to 1.00 at any
time; provided that, at the Issuer’s election upon delivery of written notice to
the holders of the Notes, prior to the delivery of a compliance certificate for
any applicable four‑quarter period pursuant to Section 7.2 during which the
Issuer completes a Material Acquisition and, at the Issuer’s election, for the
subsequent consecutive fiscal quarter, and provided that, at the time of
completion of such Material Acquisition, no Default or Event of Default has
occurred and is continuing (other than as a result of the Consolidated Leverage
Ratio to be greater than 0.60 to 1.00 but less than or equal to 0.65 to 1.00)
such Consolidated Leverage Ratio shall not be greater than 0.65 to 1.00 at any
time; provided, further, that any such temporary increase to the maximum
Consolidated Leverage Ratio shall not be available (A) for more than four fiscal
quarters in total (whether or not consecutive) during the term of this
Agreement, or (B) for more than two consecutive fiscal quarters.
(ii)    Minimum Fixed Charge Coverage Ratio. The REIT and the Issuer will not
permit the ratio, determined as of the end of each of the REIT’s fiscal quarters
for the then


‑31‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


most‑recently ended four (4) fiscal quarters, of (A) Adjusted EBITDA to
(B) Fixed Charges to be less than 1.50 to 1.00.
(iii)    Maximum Secured Indebtedness. The REIT and the Issuer will not permit
the ratio of Secured Indebtedness to Total Asset Value to be greater than 0.40
to 1.00 at any time.
(iv)    Maximum Unencumbered Leverage Ratio. The REIT and the Issuer will not
permit the Unencumbered Leverage Ratio to be greater than 0.60 to 1.00 at any
time; provided that, at the Issuer’s election upon delivery of written notice to
the holders of the Notes, prior to the delivery of a compliance certificate for
any applicable four‑quarter period pursuant to Section 7.2 during which the
Issuer completes a Material Acquisition and, at the Issuer’s election, for the
subsequent consecutive fiscal quarter, and provided that, at the time of
completion of such Material Acquisition, no Default or Event of Default has
occurred and is continuing (other than as a result of the Unencumbered Leverage
Ratio to be greater than 0.60 to 1.00 but less than or equal to 0.65 to 1.00)
such Unencumbered Leverage Ratio shall not be greater than 0.65 to 1.00 at any
time; provided, further, that any such temporary increase to the maximum
Unencumbered Leverage Ratio shall not be available (A) for more than four fiscal
quarters in total (whether or not consecutive) during the term of this
Agreement, or (B) for more than two consecutive fiscal quarters.
SECTION 11.
EVENTS OF DEFAULT    .

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Issuer defaults in the payment of any principal or Make‑Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Issuer defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the REIT or the Issuer defaults in the performance of or compliance with
any term contained in Section 7.1(d) or Section 10.9; or
(d)    the Issuer or any Guarantor defaults in the performance of or compliance
with any term contained herein (other than those referred to in Sections 11(a),
(b) and (c)) or in any Guaranty Agreement and such default is not remedied
within 30 days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default and (ii) the


‑32‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


Issuer receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
(e)    (i) any representation or warranty made in writing by or on behalf of the
REIT or the Issuer or by any officer of the REIT or the Issuer in this Agreement
or any writing furnished in connection with the transactions contemplated hereby
proves to have been false or incorrect in any material respect on the date as of
which made, or (ii) any representation or warranty made in writing by or on
behalf of any Subsidiary Guarantor or by any officer of such Subsidiary
Guarantor in any Subsidiary Guaranty or any writing furnished in connection with
such Subsidiary Guaranty proves to have been false or incorrect in any material
respect on the date as of which made; or
(f)    (i) the REIT, the Issuer or any Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make‑whole amount or interest on any Material Indebtedness beyond any period of
grace provided with respect thereto, or (ii) the REIT, the Issuer or any
Subsidiary is in default in the performance of or compliance with any term of
any evidence of any Material Indebtedness or of any Material Indebtedness
Agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Material Indebtedness has become, or has been
declared (or one or more Persons are entitled to declare such Indebtedness to
be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into Equity
Interests), any portion of Material Indebtedness of the REIT, the Issuer or any
Subsidiary shall be declared to be due and payable or required to be prepaid or
repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or
(g)    the REIT, the Issuer or any Material Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated or (vi) takes corporate action for
the purpose of any of the foregoing; or


‑33‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the REIT, the Issuer or any Material
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding‑up or liquidation of the REIT, the Issuer or any
Material Subsidiary, or any such petition shall be filed against the REIT, the
Issuer or any Material Subsidiary and such petition shall not be dismissed
within 60 days; or
(i)    any event occurs with respect to the REIT, the Issuer or any Material
Subsidiary which under the laws of any jurisdiction is analogous to any of the
events described in Section 11(g) or Section 11(h), provided that the applicable
grace period, if any, which shall apply shall be the one applicable to the
relevant proceeding which most closely corresponds to the proceeding described
in Section 11(g) or Section 11(h); or
(j)    one or more (i) final judgments or orders for the payment of money
aggregating in excess of the Minimum Threshold Amount (or its equivalent in the
relevant currency of payment) or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, including any such final order enforcing a binding
arbitration decision, are rendered against one or more of the REIT, the Issuer
and its Subsidiaries and which judgments shall remain unstayed, undischarged,
undismissed, unvacated and unsatisfied for a period of thirty (30) consecutive
days after entry thereof; or
(k)    (i) with respect to a Plan, the REIT, the Issuer or an ERISA Affiliate is
subject to a lien in excess of the Minimum Threshold Amount (or its equivalent
in the relevant currency of payment) pursuant to section 430(k) of the Code or
section 302(c) of ERISA or Title IV of ERISA, or (ii) an ERISA Event shall have
occurred that when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or
(l)    the Guaranty Agreement shall cease to be in full force and effect (other
than as the result of the application of the specific provisions of this
Agreement or the Guaranty Agreement), any Guarantor or any Person acting on
behalf of any Guarantor shall contest in any manner the validity, binding nature
or enforceability of the Guaranty Agreement, or the obligations of any Guarantor
under the Guaranty Agreement are not or cease to be legal, valid, binding and
enforceable in accordance with the terms of such Guaranty Agreement.


‑34‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


SECTION 12.
REMEDIES ON DEFAULT, ETC.    

Section 12.1.    Acceleration    . (a) If an Event of Default with respect to
the REIT or the Issuer described in Section 11(g), (h) or (i) (other than an
Event of Default described in clause (i) of Section 11(g) or described in clause
(vi) of Section 11(g) by virtue of the fact that such clause encompasses clause
(i) of Section 11(g)) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Issuer, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Issuer, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon in respect of the Notes at the
Default Rate) and (y) the Make‑Whole Amount, if any, determined in respect of
such principal amount, shall all be immediately due and payable, in each and
every case without presentment, demand, protest or further notice, all of which
are hereby waived. The Issuer acknowledges, and the parties hereto agree, that
each holder of a Note has the right to maintain its investment in the Notes free
from repayment by the Issuer (except as herein specifically provided for) and
that the provision for payment of a Make‑Whole Amount by the Issuer in the event
that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.
Section 12.2.    Other Remedies    . If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note Document, or for an injunction against a violation of any
of the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.
Section 12.3.    Rescission    . At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the Required Holders, by
written notice to the Issuer,


‑35‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


may rescind and annul any such declaration and its consequences if (a) the
Issuer has paid all overdue interest on the Notes, all principal of and
Make‑Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make‑Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Issuer nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than nonpayment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17 and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc.     No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, the Guaranty Agreement or any Note upon any
holder thereof shall be exclusive of any other right, power or remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise. Without limiting the obligations of the Issuer under Section 15,
the Issuer will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all reasonable and documented third party costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including reasonable and documented third party attorneys’ fees,
expenses and disbursements.
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES    .

Section 13.1.    Registration of Notes    . The Issuer shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Issuer shall not
be affected by any notice or knowledge to the contrary. The Issuer shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.


‑36‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


Section 13.2.    Transfer and Exchange of Notes    . Upon surrender of any Note
to the Issuer at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Issuer
shall execute and deliver, at the Issuer’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Schedule 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Issuer may
require payment of a sum sufficient to cover any stamp, documentary or similar
tax or governmental charge imposed in respect of any such transfer of Notes.
Notes shall not be transferred in denominations of less than $100,000, provided
that if necessary to enable the registration of transfer by a holder of its
entire holding of Notes, one Note may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.2.
Section 13.3.    Replacement of Notes    . Upon receipt by the Issuer at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Issuer at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.


‑37‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


SECTION 14.
PAYMENTS ON NOTES    .

Section 14.1.    Place of Payment    . Subject to Section 14.2, payments of
principal, Make‑Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Wells
Fargo Bank, National Association, in such jurisdiction. The Issuer may at any
time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Issuer in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.
Section 14.2.    Payment by Wire Transfer    . So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Issuer will pay all sums
becoming due on such Note for principal, Make‑Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in the Purchaser
Schedule, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Issuer in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Issuer made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Issuer at its principal executive office
or at the place of payment most recently designated by the Issuer pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Issuer in exchange for a new
Note or Notes pursuant to Section 13.2. The Issuer will afford the benefits of
this Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
Section 14.3.    FATCA Information    . By acceptance of any Note, the holder of
such Note agrees that such holder will with reasonable promptness duly complete
and deliver to the Issuer, or to such other Person as may be reasonably
requested by the Issuer, from time to time (a) in the case of any such holder
that is a United States Person, such holder’s United States tax identification
number or other forms reasonably requested by the Issuer necessary to establish
such holder’s status as a United States Person under FATCA and as may otherwise
be necessary for the Issuer to comply with its obligations under FATCA and
(b) in the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be necessary for the Issuer to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct


‑38‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


and withhold from any such payment made to such holder. Nothing in this
Section 14.3 shall require any holder to provide information that is
confidential or proprietary to such holder unless the Issuer is required to
obtain such information under FATCA and, in such event, the Issuer shall treat
any such information it receives as confidential.
SECTION 15.
EXPENSES, ETC.    

Section 15.1.    Transaction Expenses    . Whether or not the transactions
contemplated hereby are consummated, the Issuer will pay all reasonable and
documented third party costs and expenses (including reasonable and documented
third party attorneys’ fees of one special counsel for the Purchasers and
holders, taken as a whole, and, if reasonably required by the Required Holders,
one local or other specialty counsel for the Purchasers and holders, taken as a
whole) incurred by the Purchasers and each other holder of a Note in connection
with the execution of this Agreement, the Notes and the Guaranty Agreement on
the date hereof and in connection with any amendments, waivers or consents under
or in respect of this Agreement, the Guaranty Agreement or the Notes (whether or
not such amendment, waiver or consent becomes effective), including: (a) the
reasonable and documented costs and expenses incurred in enforcing or defending
(or determining whether or how to enforce or defend) any rights under this
Agreement, the Guaranty Agreement or the Notes or in responding to any subpoena
or other legal process or informal investigative demand issued in connection
with this Agreement, the Guaranty Agreement or the Notes, or by reason of being
a holder of any Note, (b) the reasonable and documented costs and expenses,
including fees of one financial advisor for the Purchasers and the holders,
taken as a whole, incurred in connection with the insolvency or bankruptcy of
the REIT, the Issuer or any Subsidiary or in connection with any work‑out or
restructuring of the transactions contemplated hereby and by the Notes and the
Guaranty Agreement and (c) the reasonable and documented costs and expenses
incurred in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO, provided that such costs and
expenses under this clause (c) shall not exceed $3,500. If required by the NAIC,
the Issuer shall obtain and maintain at its own cost and expense a Legal Entity
Identifier (LEI). The Issuer will pay, and will save each Purchaser and each
other holder of a Note harmless from, (i) all claims in respect of any fees,
costs or expenses, if any, of brokers and finders (other than those, if any,
retained by a Purchaser or other holder in connection with its purchase of the
Notes) and (ii) any and all wire transfer fees that any bank deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note; and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable attorneys’ fees and expenses) or obligation resulting from the
consummation of the transactions contemplated hereby, including the use of the
proceeds of the Notes by the Issuer; provided, that the Issuer shall have no
obligation under this clause (iii) to the extent such obligation has resulted
from (A) the gross negligence or willful misconduct of a Purchaser or other
holder or (B) the material breach in bad faith of such Purchaser’s or other
holder’s obligations hereunder.


‑39‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


Section 15.2.    Certain Taxes    . The Issuer agrees to pay all stamp,
documentary or similar taxes or fees which may be payable in respect of the
execution and delivery or the enforcement of this Agreement or the Guaranty
Agreement or the execution and delivery (but not the transfer) or the
enforcement of any of the Notes in the United States or any other jurisdiction
where the Issuer or any Guarantor has assets or of any amendment of, or waiver
or consent under or with respect to, this Agreement or the Guaranty Agreement or
of any of the Notes, and to pay any value added tax due and payable in respect
of reimbursement of costs and expenses by the Issuer pursuant to this
Section 15, and will save each holder of a Note to the extent permitted by
applicable law harmless against any loss or liability resulting from nonpayment
or delay in payment of any such tax or fee required to be paid by the Issuer
hereunder.
Section 15.3.    Survival    . The obligations of the Issuer under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, the Guaranty Agreement
or the Notes, and the termination of this Agreement.
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT    .

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon, by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Issuer or the REIT pursuant to this
Agreement shall be deemed representations and warranties of the Issuer or the
REIT, as applicable, under this Agreement. Subject to the preceding sentence,
this Agreement, the Notes and the Guaranty Agreement embody the entire agreement
and understanding between each Purchaser, the Issuer and the REIT and supersede
all prior agreements and understandings relating to the subject matter hereof.
SECTION 17.
AMENDMENT AND WAIVER    .

Section 17.1.    Requirements    . This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Issuer and
the Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and


‑40‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


(b)     no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (A) interest on the Notes or (B) the
Make‑Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4 or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2), 11(a), 11(b), 12, 17 or 20.
Section 17.2.    Solicitation of Holders of Notes    .
(a)    Solicitation. The Issuer will provide each Purchaser and each holder of a
Note with sufficient information, sufficiently far in advance of the date a
decision is required, to enable such holder to make an informed and considered
decision with respect to any proposed amendment, waiver or consent in respect of
any of the provisions hereof or of the Notes or the Guaranty Agreement. The
Issuer will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to this Section 17 or the Guaranty Agreement
to each Purchaser and each holder of a Note promptly following the date on which
it is executed and delivered by, or receives the consent or approval of, the
requisite holders of Notes.
(b)    Payment. The Issuer will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Note as consideration for or as an inducement to the
entering into by such Purchaser or holder of any waiver or amendment of any of
the terms and provisions hereof or of the Guaranty Agreement or of any Note
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each Purchaser and each holder of a Note even if such holder did not
consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or the Guaranty Agreement by a holder of a Note that has transferred
or has agreed to transfer its Note to (i) the REIT, (ii) the Issuer, (iii) any
Subsidiary or any other Affiliate or (iv) any other Person in connection with,
or in anticipation of, such other Person acquiring, making a tender offer for or
merging with the Issuer and/or any of its Affiliates, in each case in connection
with such consent, shall be void and of no force or effect except solely as to
such holders, and any amendments effected or waivers granted or to be effected
or granted that would not have been or would not be so effective or granted but
for such consent (and the consents of all other holders of Notes that were
acquired


‑41‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.
Section 17.3.    Binding Effect, Etc.     Any amendment or waiver consented to
as provided in this Section 17 or the Guaranty Agreement applies equally to all
Purchasers and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Issuer without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Issuer and any Purchaser or holder of
a Note and no delay in exercising any rights hereunder or under any Note or the
Guaranty Agreement shall operate as a waiver of any rights of any Purchaser or
holder of such Note.
Section 17.4.    Notes Held by Issuer, Etc.     Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, the Guaranty
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Guaranty Agreement or the Notes to be taken upon the direction
of the holders of a specified percentage of the aggregate principal amount of
Notes then outstanding, Notes directly or indirectly owned by the REIT, the
Issuer or any Affiliate shall be deemed not to be outstanding.
SECTION 18.
NOTICES    .

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), (b)
by registered or certified mail with return receipt requested (postage prepaid)
or (c) by an internationally recognized overnight delivery service (charges
prepaid). Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the Purchaser Schedule, or at such
other address as such Purchaser or nominee shall have specified to the Issuer in
writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Issuer in writing, or
(iii)    if to the REIT, the Issuer or any Subsidiary Guarantor, to the Issuer
at its address set forth at the beginning hereof to the attention of Scott
Stubbs, Chief Financial


‑42‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


Officer and Executive Vice President, or at such other address as the Issuer
shall have specified to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19.
REPRODUCTION OF DOCUMENTS    .

This Agreement and all documents relating hereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves) and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital or other similar process and such Purchaser may
destroy any original document so reproduced. The Issuer and the REIT agree and
stipulate that, to the extent permitted by applicable law, any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by such Purchaser in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Issuer, the REIT or any holder of Notes from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
SECTION 20.
CONFIDENTIAL INFORMATION    .

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the REIT, the Issuer
or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature, provided
that such term does not include information that (a) was publicly known or
otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any Person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the REIT, the Issuer or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes); provided that any such Person to whom Confidential
Information is disclosed shall either have a legal obligation


‑43‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


to keep, or shall agree to keep, the Confidential Information confidential,
(ii) its auditors, financial advisors and other professional advisors who agree
to hold confidential the Confidential Information substantially in accordance
with this Section 20, (iii) any other holder of any Note, (iv) any Institutional
Investor to which it sells or offers to sell such Note or any part thereof or
any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by this Section 20), (v)
any Person from which it offers to purchase any Security of the REIT or the
Issuer (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by this Section 20), (vi) any federal or
state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (A) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser (provided
that, unless specifically prohibited by applicable law, rule, regulation or
order, such Purchaser shall use its commercially reasonable efforts to notify
the Issuer prior to disclosure), (B) in response to any subpoena or other legal
process (provided that, unless specifically prohibited by applicable law, rule,
regulation or order, such Purchaser shall use its commercially reasonable
efforts to notify the Issuer prior to disclosure), (C) in connection with any
litigation to which such Purchaser is a party (provided that, unless
specifically prohibited by applicable law, rule, regulation or order, such
Purchaser shall use its commercially reasonable efforts to notify the Issuer
prior to disclosure) or (D) if an Event of Default has occurred and is
continuing, to the extent such Purchaser may reasonably determine such delivery
and disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or the Guaranty Agreement. Each holder of a Note, by its acceptance of
a Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Issuer in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Issuer embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the REIT, the Issuer or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby and, as between such Purchaser or such holder and the Issuer, this
Section 20 shall supersede any such other confidentiality undertaking.
SECTION 21.
SUBSTITUTION OF PURCHASER    .



‑44‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Issuer, which notice shall be signed by both
such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Issuer of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
SECTION 22.
MISCELLANEOUS    .

Section 22.1.    Successors and Assigns    . All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not. Notwithstanding
the foregoing, except pursuant to a transaction permitted by Section 10.2,
neither the REIT nor the Issuer may assign or otherwise transfer any of its
rights or obligations hereunder or under the Notes without the prior written
consent of each holder. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
Section 22.2.    Accounting Terms    . (a) All accounting terms used herein
which are not expressly defined in this Agreement have the meanings respectively
given to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP and (ii) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with this Agreement
(including Section 9, Section 10 and the definition of “Indebtedness”), any
election by the REIT, the Issuer or any Subsidiary to measure any financial
liability using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825‑10‑25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.


‑45‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


(b)     If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Note Document, and the REIT, the
Issuer, or the Required Holders shall so request, the holders of the Notes, the
REIT and the Issuer shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Holders), provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and the Issuer shall provide to the
holders of the Notes reconciliation statements showing the difference in such
calculation, together with the delivery of quarterly and annual financial
statements required hereunder.
Section 22.3.    Severability    . Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.4.    Construction, Etc.     Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.


‑46‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


Section 22.5.    Counterparts    . This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.
Section 22.6.    Governing Law    . This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice‑of‑law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial    . (a) Each of
the REIT and the Issuer irrevocably submits to the non‑exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes. To the fullest extent permitted by applicable
law, each of the Issuer and the REIT irrevocably waive and agree not to assert,
by way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.
(b)    Each of the REIT and the Issuer agrees, to the fullest extent permitted
by applicable law, that a final judgment in any suit, action or proceeding of
the nature referred to in Section 22.7(a) brought in any such court shall be
conclusive and binding upon it subject to rights of appeal, as the case may be,
and may be enforced in the courts of the United States of America or the State
of New York (or any other courts to the jurisdiction of which it or any of its
assets is or may be subject) by a suit upon such judgment.
(c)    Each of the REIT and the Issuer consents to process being served by or on
behalf of any holder of Notes in any suit, action or proceeding of the nature
referred to in Section 22.7(a) by mailing a copy thereof by registered,
certified, priority or express mail (or any substantially similar form of mail),
postage prepaid, return receipt or delivery confirmation requested, to it at its
address specified in Section 18 or at such other address of which such holder
shall then have been notified pursuant to said Section. Each of the REIT and the
Issuer agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.


‑47‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


(d)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the REIT
or the Issuer in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(e)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
* * * * *




‑48‑
US-DOCS\99780313.13

--------------------------------------------------------------------------------






If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Issuer, whereupon this
Agreement shall become a binding agreement among you, the REIT and the Issuer.


Very truly yours,


EXTRA SPACE STORAGE INC.




By: /s/ P. Scott Stubbs    
Name:    P. Scott Stubbs
Title:    Executive Vice President and Chief Financial Officer




EXTRA SPACE STORAGE LP


By: ESS Holdings Business Trust I
Its: General Partner




By: /s/ P. Scott Stubbs    
Name: P. Scott Stubbs
Title: Trustee






US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT




This Agreement is hereby
accepted and agreed to as
of the date hereof.


METROPOLITAN LIFE INSURANCE COMPANY
By:
MetLife Investment Advisors, LLC,
Its Investment Manager



METROPOLITAN PROPERTY AND CASUALTY INSURANCE COMPANY
By:
MetLife Investment Advisors, LLC,
Its Investment Manager







By: /s/ John Wills    
Name: John Wills
Title: Senior Vice President & Managing Director






US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT






This Agreement is hereby
accepted and agreed to as
of the date hereof.


ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA


By:
Allianz Global Investors U.S. LLC

As the authorized signatory and investment manager






By /s/ Lawrence Halliday    
Name:
Lawrence Halliday

Title:
Managing Director





US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT






This Agreement is hereby
accepted and agreed to as
of the date hereof.


NEW YORK LIFE INSURANCE COMPANY






By /s/ Aron Davidowitz    
Name: Aron Davidowitz
Title: Corporate Vice President




NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
By: NYL Investors LLC, its Investment Manager






By /s/ Aron Davidowitz    
Name: Aron Davidowitz
Title: Senior Director




NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30C)
By: NYL Investors LLC, its Investment Manager






By /s/ Aron Davidowitz    
Name: Aron Davidowitz




US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


Title: Senior Director






US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT






This Agreement is hereby
accepted and agreed to as
of the date hereof.


THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED UNDER THE LAWS OF
NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED AS OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE
INSURANCE COMPANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE


By:
New York Life Insurance Company, its attorney‑in‑fact






By: /s/ Aron Davidowitz    
Name: Aron Davidowitz
Title: Corporate Vice President




US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT






This Agreement is hereby
accepted and agreed to as
of the date hereof.




TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY


By: AEGON USA Investment Management, LLC, its investment manager








By /s/ Bill Henricksen    
Name: Bill Henricksen
Title: Vice President






TRANSAMERICA PREMIER LIFE INSURANCE COMPANY


By: AEGON USA Investment Management, LLC, its investment manager








By /s/ Bill Henricksen    
Name: Bill Henricksen
Title: Vice President






US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT






This Agreement is hereby
accepted and agreed to as
of the date hereof.


CATHOLIC FINANCIAL LIFE
CATHOLIC UNITED FINANCIAL
THE CINCINNATI LIFE INSURANCE COMPANY
DEARBORN NATIONAL LIFE INSURANCE COMPANY
MINNESOTA LIFE INSURANCE COMPANY
NEW ERA LIFE INSURANCE COMPANY
OPTUM BANK, INC.
SECURIAN LIFE INSURANCE COMPANY
TRUSTMARK INSURANCE COMPANY
        
By: Securian Asset Management, Inc.






By /s/ Rose A. Lambros    
Name: Rose A. Lambros
Title: Vice President






US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT






This Agreement is hereby
accepted and agreed to as
of the date hereof.


AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY






By /s/ Jeffrey A. Fossell    
Name: Jeffrey A. Fossell
Title: Authorized Signatory








US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT






This Agreement is hereby
accepted and agreed to as
of the date hereof.
ATHENE ANNUITY AND LIFE COMPANY
By:
Athene Asset Management LLC, its investment adviser





By /s/ Roger D. Fors    
Name: Roger D. Fors
Title: Senior Vice President, Fixed Income




ATHENE ANNUITY & LIFE ASSURANCE COMPANY
By:
Athene Asset Management LLC, its investment adviser





By /s/ Roger D. Fors    
Name: Roger D. Fors
Title: Senior Vice President, Fixed Income




AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY,
solely with respect to the Modco Account
By:
Athene Asset Management LLC, its investment adviser of that certain modified
coinsurance account (the “Modco Account”) created pursuant to that certain trust
agreement between American Equity Investment Life Insurance Company, Athene Life
Re Ltd., and State Street Bank and Trust Company dated as of May 29, 2014









US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT


By /s/ Roger D. Fors    
Name: Roger D. Fors
Title: Senior Vice President, Fixed Income




US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT






This Agreement is hereby
accepted and agreed to as
of the date hereof.


THRIVENT FINANCIAL FOR LUTHERANS






By /s/ Christopher Patton    
Name: Christopher Patton
Title: Managing Director




US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT






This Agreement is hereby
accepted and agreed to as
of the date hereof.


GENWORTH LIFE INSURANCE COMPANY






By /s/ Kevin R. Kearns    
Name: Kevin R. Kearns
Title: Investment Officer




GENWORTH LIFE AND ANNUITY INSURANCE COMPANY






By /s/ Kevin R. Kearns    
Name: Kevin R. Kearns
Title: Investment Officer






US-DOCS\99780313.13

--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP        NOTE PURCHASE AGREEMENT






This Agreement is hereby
accepted and agreed to as
of the date hereof.


MUTUAL OF OMAHA INSURANCE COMPANY






By /s/ Lee Martin    
Name: Lee Martin
Title: Vice President




UNITED OF OMAHA LIFE INSURANCE COMPANY






By /s/ Lee Martin    
Name: Lee Martin
Title: Vice President




COMPANION LIFE INSURANCE COMPANY






By /s/ Lee Martin    
Name: Lee Martin
Title: Vice President














US-DOCS\99780313.13

--------------------------------------------------------------------------------






DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Accredited Investor” means an entity qualified as an “accredited investor”
within the meaning of Rule 501 (a)(1), (2), (3), or (7) of the Securities Act.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Issuer or any
of its Subsidiaries (a) acquires any going‑concern business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (b) acquires (in one transaction or as the most recent transaction
in a series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.
“Additional Specified Income” means, as of any date of determination for any
applicable Test Period, the sum of (a) cash distributions and cash royalties
received by the REIT or any of its Subsidiaries (other than any Captive
Insurance Subsidiary) with respect to Tenant Insurance Operating Income during
such Test Period in respect of Properties that are not 100% owned in fee simple,
or leased under an Eligible Ground Lease, by the REIT or any of its
Subsidiaries, plus (b) Management Fee EBITDA for such Test Period.
“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the REIT and
its Subsidiaries determined on a consolidated basis for such period minus
(b) Reserve for Replacements.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. A Person shall be deemed to control another Person if the controlling
Person owns 100% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of stock, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Issuer.
“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement.


SCHEDULE A
(to Note Purchase Agreement)
US-DOCS\99780313.13

--------------------------------------------------------------------------------





“Anti‑Corruption Laws” means any law or regulation in a U.S. or any non‑U.S.
jurisdiction applicable to the Issuer or its Subsidiaries regarding bribery or
any other corrupt activity, including the U.S. Foreign Corrupt Practices Act and
the U.K. Bribery Act 2010.
“Anti‑Money Laundering Laws” means any law or regulation in a U.S. or any
non‑U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Authorized Signatory” means, with respect to any Person, any manager, trustee,
officer or other Person, in each case which is identified on an incumbency
certificate delivered to each holder of a Note that is an Institutional Investor
as authorized to execute documents on behalf of such Person or such Person’s
general partner.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Salt Lake City, Utah are
required or authorized to be closed.
“Capitalization Rate” shall have the meaning ascribed to such term in the
Primary Credit Facility from time to time, and, if for any reason no Primary
Credit Facility then exists, or such term is no longer used therein, the
Capitalization Rate most recently in effect. Notwithstanding the foregoing, in
no event shall the “Capitalization Rate” at any time be less than 5.50%.
“Capitalized Lease Obligation” means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP.
“Captive Insurance Subsidiary” means any Wholly Owned Subsidiary that (a) has no
Subsidiaries other than Captive Insurance Subsidiaries, (b) is a captive
insurance company established for the primary purpose of entering into Tenant
Insurance Contracts and (c) is subject to regulation as an insurance company.


-2-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year after the date of acquisition thereof;
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s, or Fitch Investors
Service, Inc. (or, if at any time no two of the foregoing shall be rating such
obligations, then from such other nationally recognized rating services as may
be acceptable to the Required Holders) and not listed for possible downgrade in
Credit Watch published by S&P; (c) commercial paper, other than commercial paper
issued by the REIT or any of its affiliates, maturing no more than ninety (90)
days after the date of creation thereof and, at the time of acquisition, having
a rating of at least A‑1 or P‑1 from either S&P or Moody’s (or, if at any time
neither S&P, nor Moody’s shall be rating such obligations, then the highest
rating from such other nationally recognized rating services as may be
acceptable to the Required Holders); (d) domestic and Eurodollar certificates of
deposit or time deposits or bankers’ acceptances maturing within ninety (90)
days after the date of acquisition thereof, overnight securities repurchase
agreements, or reverse repurchase agreements secured by any of the foregoing
types of securities or debt instruments issued, in each case, by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia or Canada which at the time of acquisition
(i) has (or, in the case of a bank which is a subsidiary, such bank’s parent
has) a rating of its senior unsecured debt obligations of not less than Baa‑2 by
Moody’s or a comparable rating by a rating agency acceptable to the Required
Holders and (ii) has total assets in excess of Ten Billion Dollars
($10,000,000,000); and (e) money market mutual funds invested in the securities
listed above.
“Change of Control” means:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), is or becomes the “beneficial owner” (as defined in
Rules 13d‑3 and 13d‑5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
unconditional right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of more than 25.0% of
the total voting power of the then outstanding voting stock of the REIT;
(b)    during any period of 12 consecutive months ending after the Execution
Date, individuals who at the beginning of any such 12‑month period constituted
the Board of Directors of the REIT (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the REIT was approved by a vote of


-3-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





a majority of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the REIT then in office;
(c)    the REIT or a Wholly Owned Subsidiary of the REIT shall cease to be the
sole general partner of the Issuer or shall cease to have the sole and exclusive
power to exercise all management and control over the Issuer; or
(d)    the REIT shall cease to own and control, directly or indirectly, of
record and beneficially, at least 75% of the outstanding Equity Interests of the
Issuer free and clear of all Liens (other than Permitted Liens of the type
referred to in clause (f) of the definition of Permitted Liens).
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.
“Confidential Information” is defined in Section 20.
“Consolidated Leverage Ratio” means the ratio of Total Indebtedness to Total
Asset Value, in each case, of the REIT and its Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.
“Controlled Entity” means (a) any of the Subsidiaries of the REIT and any of
their or the REIT’s respective Controlled Affiliates and (b) if the REIT has a
parent company, such parent company and its Controlled Affiliates.
“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single‑purpose entity covenants, voluntary insolvency proceedings
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate guaranty or indemnification
agreements in non‑recourse financing of real property. “Customer Advance” means
any amount advanced by the REIT or any of its Subsidiaries on behalf of any
customer of the REIT or any of its Subsidiaries, in each case pursuant to and in
accordance with the provisions of a Management Contract between


-4-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





such customer and the REIT or any of its Subsidiaries in the ordinary course of
business. “Customer Advances” means all such Customer Advances.
“Customer Deposit Account” means any deposit account or securities account
maintained by the REIT or any of its Affiliates pursuant to any Management
Contract, in each case for the purpose of holding funds of the customer of the
REIT or any of its Subsidiaries which is a party to such Management Contract.
“Customer Deposit Accounts” means all such Customer Deposit Accounts.
“Default” means an event or condition the occurrence or existence of which
would, but for the lapse of time or the giving of notice or both, constitute an
Event of Default.
“Default Rate” means that rate of interest per annum that is 2% above the rate
of interest stated in clause (a) of the first paragraph of the Notes.
“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark‑to‑market value(s) for such Derivatives Contracts, as
determined based upon one or more mid‑market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts.


-5-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





“Development Property” means, as of any date of determination and subject to the
last sentence of this definition, a Property that is currently under development
or on which the improvements (other than tenant improvements on unoccupied
space) related to the development have not been completed (or, if such
developments or improvements have been completed, such Property has not reached
the expiration of the Initial Development Period with respect to such Property).
The term “Development Property” shall include, without limitation, real property
of the type described in the immediately preceding sentence that satisfies both
of the following conditions: (a) it has been acquired by the REIT, the Issuer,
any Subsidiary or any Unconsolidated Affiliate upon completion of construction
pursuant to a contract in which the seller of such real property is required to
develop or renovate prior to, and as a condition precedent to, such acquisition
and (b) a third party is developing such Property using the proceeds of a loan
that is Guaranteed by, or is otherwise recourse to, the REIT, the Issuer, any
Subsidiary or any Unconsolidated Affiliate. Any Property described above that
meets the foregoing conditions (i) shall constitute a Development Property at
all times during the Initial Development Period for such Property
notwithstanding the fact that such Property is no longer under development or
that the improvements (other than tenant improvements on unoccupied space)
related to the development thereof have been completed and (ii) shall cease to
constitute a Development Property upon the expiration of the Initial Development
Period for such Property and shall thereupon become a Lease Up Property.
“Disclosure Documents” is defined in Section 5.3.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof or the District of Columbia.
“EBITDA” means, with respect to a Person for any period and without duplication:
(a)    net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) Interest Expense; (iii) income tax expense; (iv) gains and
losses from the sale of Properties (but not from the sale of Properties
developed for the purpose of sale) and the early extinguishment of Indebtedness;
(v) acquisition transaction costs related to the acquisition of Properties
(whether or not such transaction is consummated) and not permitted to be
capitalized pursuant to GAAP; (vi) other non‑cash charges and losses (except to
the extent that such non‑cash charges or losses are reserved for cash payments
to be made in the future); (vii) Preferred Dividends and other Restricted
Payments to non‑controlling holders of Equity Interests of the REIT;
(viii) equity in net income (loss) of its Unconsolidated Affiliates; (ix) other
non‑recurring cash charges and losses (including any non‑cash charges or losses
resulting from reserves for cash payments to be made in the future), in an
aggregate amount not to exceed the greater


-6-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





of (A) $1,000,000 or (B) one percent (1%) of EBITDA (calculated before the
add‑back or adjustment pursuant to this clause (ix)), in any consecutive four
quarter period; and (x) realized gains and losses resulting from fluctuations in
currency exchange ratios; plus
(b)    such Person’s Ownership Share of EBITDA of its Unconsolidated Affiliates.
EBITDA shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to FASB
ASC 805.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Eligible Ground Lease” means a ground lease containing the following terms and
conditions:
(a)    a remaining term (inclusive solely of any unexercised extension option
that is controlled exclusively by the Eligible Property Entity that is the
ground lessee thereunder) of 30 years or more from the date of the Closing (or
such shorter period as the Required Holders may agree, it being acknowledged and
agreed that the ground leases listed on Schedule 10 attached hereto shall
constitute Eligible Ground Leases notwithstanding their shorter terms),
(b)    the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor,
(c)    the obligation of the lessor to give the holder of any mortgage Lien on
such leased property written notice of any defaults on the part of the lessee
and agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so,
(d)    reasonable transferability of the lessee’s interest under such lease,
including without limitation, the ability to sublease,
(e)    is permitted to be used as a Self‑Storage Property at all times,
(f)    clearly determinable rental payment terms which in no event contain
profit participation rights and


-7-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





(g)    right of a lender to obtain a new ground lease from the landlord on the
terms of the old ground lease upon termination of the old ground lease for any
reason (including, without limitation, in the event such ground lease is
rejected in a bankruptcy proceeding).
“Eligible Property” means a Property which satisfies all of the following
requirements:
(a)    such Property is a Self‑Storage Property;
(b)    such Property is 100% owned in fee simple, or leased under an Eligible
Ground Lease, by an Eligible Property Entity and is located in any State of the
United States or in the District of Columbia;
(c)    neither such Property, nor any interest of such Eligible Property Entity
therein (and if such Property is owned by an Eligible Property Entity that is a
Subsidiary of the Issuer, none of the Issuer’s direct or indirect ownership
interests in such Eligible Property Entity) is subject to any Lien other than
Permitted Liens (excluding Permitted Liens of the type described in clauses (g)
and (h) of the definition thereof) or subject to any Negative Pledge; and
(d)    such Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such
Property.
“Eligible Property Entity” means (a) the Issuer and (b) each Subsidiary of the
Issuer that is a Guarantor or a Wholly Owned Subsidiary of the Issuer (if any)
that is not a borrower or guarantor of, or otherwise has a payment obligation in
respect of, any Unsecured Indebtedness, nor shall any of its property be subject
to a Negative Pledge; provided that no Excluded Subsidiary shall be an Eligible
Property Entity.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable


-8-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





for any share of capital stock of (or other ownership or profit interests in)
such Person or warrant, right or option for the purchase or other acquisition
from such Person of such shares (or such other interests), and any other
ownership or profit interest in such Person (including, without limitation,
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not any such share, warrant, option, right or other interest is
exercisable on the date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Issuer under section 414(b) or
(c) of the Code or, solely for purposes of section 302 of ERISA and section 412
of the Code, is treated as a single employer under section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
section 412 of the Code or section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Issuer or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Issuer or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Issuer or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Issuer or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Issuer or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Issuer or any ERISA Affiliate of any notice, concerning the imposition upon the
Issuer or any of its ERISA Affiliates of withdrawal liability under section 4201
of ERISA or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary, (b)
that is prohibited from guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or


-9-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





agreement evidencing such Secured Indebtedness or (ii) a provision of such
Subsidiary’s organizational documents which provision was included in such
Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness, (c) that is prohibited by law or governmental regulations
from guarantying the Notes or (d) that is a Foreign Subsidiary or a Foreign
Subsidiary Holding Company.
“Execution Date” is defined in Section 3.
“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.
“Fixed Charges” means, with respect to a Person and for a given period:
(a)    the cash Interest Expense of such Person for such period (excluding
write‑offs of unamortized capitalized interest resulting from the early
prepayment of Indebtedness), plus
(b)    the aggregate of all regularly scheduled principal payments on
Indebtedness for borrowed money payable by such Person during such period
(excluding balloon, bullet or similar payments of principal due upon the stated
maturity of Indebtedness), plus
(c)    the aggregate amount of all Preferred Dividends accrued for payment
during such period.
The REIT’s Ownership Share of the Fixed Charges of its Unconsolidated Affiliates
will be included when determining the Fixed Charges of the REIT.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Holding Company” means any Domestic Subsidiary
(a) substantially all of the assets of which consist of the Equity Interests or
Indebtedness of one or more Foreign Subsidiaries or (b) that is treated as a
disregarded entity for U.S. federal income tax purposes, and all assets of which
are either operating assets located outside of the United States or are Equity
Interests or Indebtedness of one or more Foreign Subsidiaries.


-10-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States
recognized as such in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
Board or in such other statements by such other entity as may be approved by a
significant segment of the accounting profession within the United States, in
each case as are in effect from time to time and which are applicable to the
circumstances as of the date of determination.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the REIT, the Issuer or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the REIT, the Issuer or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government‑owned or government‑controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guaranteed” or to “Guarantee” as applied to any obligation means and includes:
(a) a guaranty (other than by endorsement of negotiable instruments for
collection in the ordinary course of business), directly or indirectly, in any
manner, of any part or all of such obligation, or (b) an agreement, direct or
indirect, contingent or otherwise, and whether or not constituting a guaranty,
the practical effect of which is to assure the payment or performance (or
payment of damages in the event of nonperformance) of any part or all of such
obligation whether by: (i) the purchase of securities or obligations, (ii) the
purchase, sale or lease (as lessee or lessor) of property or the purchase or
sale of services primarily for the purpose of enabling the obligor with respect
to such obligation to make any payment or performance (or payment of damages in
the event of nonperformance) of or on account of any part or all of such
obligation, or to assure the owner of such obligation against loss, (iii) the
supplying of funds to or in any other manner investing in the obligor with
respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any


-11-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





part of such Person’s obligation under a Guarantee of any obligation or
indemnifying or holding harmless, in any way, such Person against any part or
all of such obligation.
“Guarantors” means, collectively, (a) the REIT and (b) the Subsidiary
Guarantors.
“Guaranty Agreement” is defined in Section 2.2.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):
(a)    all obligations of such Person in respect of money borrowed;
(b)    all obligations of such Person (other than trade debt incurred in the
ordinary course of business), whether or not for money borrowed (i) represented
by notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property;
(c)    Capitalized Lease Obligations of such Person;
(d)    all reimbursement obligations of such Person under any letters of credit
or acceptances (whether or not the same have been presented for payment),
excluding such obligations which have been cash collateralized (all such cash
collateral, “Restricted LC Cash Collateral”);


-12-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





(e)    all Off Balance Sheet Liabilities of such Person;
(f)    net obligations under any Derivatives Contract not entered into as a
hedge against interest rate risk in respect of existing Indebtedness in an
amount equal to the Derivatives Termination Value thereof; and
(g)    all Indebtedness of other Persons which (i) such Person has Guaranteed or
is otherwise recourse to such Person or (ii) is secured by a Lien on any
property of such Person. Notwithstanding the foregoing, a Guarantee of Customary
Recourse Exceptions shall not constitute Indebtedness.
“INHAM Exemption” is defined in Section 6.2(e).
“Initial Development Period” means, with respect to any Development Property,
the consecutive 12‑month period commencing on the date such Development Property
is issued a permanent certificate of occupancy (or its equivalent) (which period
shall, for the avoidance of doubt, include any period during which such
certificate of occupancy shall be effective prior to the date of acquisition of
such Property by the REIT, the Issuer, any Subsidiary or any Unconsolidated
Affiliate).
“Initial Ownership Period” means, with respect to any Property, the consecutive
12‑month period commencing on the date such Property was acquired by the REIT,
the Issuer, any Subsidiary or any Unconsolidated Affiliate.
“Initial Subsidiary Guarantors” means the Subsidiaries set forth on Schedule
2.2(a).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer or any other similar financial institution or entity, regardless of legal
form, and (d) any Related Fund of any holder of any Note.
“Intercompany Indebtedness” means Indebtedness of any Note Party or Subsidiary
of a Note Party owed to one or more Subsidiaries of the REIT.
“Interest Expense” means, with respect to a Person and for any period, without
duplication, total interest expense of such Person (including capitalized
interest not funded under a construction loan interest reserve account to the
extent required pursuant to GAAP to be included as interest expense), determined
on a consolidated basis in accordance with GAAP for such period. The REIT’s


-13-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





Ownership Share of the Interest Expense of its Unconsolidated Affiliates will be
included in when determining the Interest Expense of the REIT.
“Investment” of a Person means (a) any loan, advance (other than commission,
travel and other advances to officers and employees made in the ordinary course
of business), extension of credit (other than accounts receivable arising in the
ordinary course of business) or contribution of capital by such Person;
(b) stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities (including warrants or options to purchase securities) acquired
by such Person; and (c) structured notes, derivative financial instruments and
other similar instruments or contracts acquired by such Person.
“Issuer” is defined in the first paragraph of this Agreement.
“Joinder to the Guaranty” is defined in Section 9.7(a)(i).
“Lease Up Property” means, as of any date of determination, a Property that
(a) constituted a Development Property as of the date of expiration of the
Initial Development Period for such Property or (b) constituted a Newly Acquired
Property and did not have an Occupancy Rate of 85.0% or more as of the date of
expiration of the Initial Ownership Period for such Property. Any Property
described in the foregoing sentence shall cease to constitute a Lease Up
Property upon the earlier to occur of (i) the date the Issuer shall cease to
include such Property on the list of Lease Up Properties delivered with the
Issuer’s quarterly and annual compliance certificates pursuant to the Note
Documents (which removal shall be irrevocable) and (ii) the date that is
eighteen (18) months after the expiration of the Initial Development Period or
Initial Ownership Period, as applicable, for such Property.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any capital lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed to constitute a
Lien.
“Make‑Whole Amount” is defined in Section 8.6.
“Management Contract” means a management contract or advisory agreement under
which the REIT or one of its Subsidiaries provides management and advisory
services to a Subsidiary of the REIT, an Unconsolidated Affiliate or a third
party, consisting of management of properties


-14-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





or provision of advisory services on property acquisition and dispositions and
related transactional matters.
“Management Fee” means, with respect to each parcel (or group of related
parcels) of real property for any period, the aggregate sum of revenues (other
than any Tenant Insurance Revenue) for such period earned by the REIT and its
Subsidiaries pursuant to GAAP from providing management services under
Management Contracts for such parcel (or group of related parcels) of real
property.
“Management Fee EBITDA” means, for any period, an amount equal to (a) the actual
Management Fees earned by the REIT and its Subsidiaries pursuant to Management
Contracts in full force and effect for such period, minus (b) management fee
expenses at an amount equal to fifty percent (50%) of the Management Fees
calculated in accordance with clause (a).
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses (a)
through (c), on or prior to the final Maturity Date.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the REIT and its Subsidiaries taken
as a whole.
“Material Acquisition” means any acquisition or series of related acquisitions
of (a) all or substantially all of the assets of a Person or an operating unit
or line of business of a Person or (b) all or substantially all of the Equity
Interests of a Person, in any such case, that involves the payment of
consideration by the REIT and its Subsidiaries (including assumption of
Indebtedness) in excess of $500,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
liabilities, results of operations, condition (financial or otherwise), assets
or properties of the REIT and its Subsidiaries taken as a whole, (b) the ability
of (i) the REIT, (ii)  the Issuer or (iii) the Guarantors as a whole, in each
case to perform their respective obligations under any Note Document to which


-15-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





they are a party (c)  the validity or enforceability of any Note Document; or
(d) the rights and remedies of the holders under any Note Document.
“Material Credit Facility” means:
(a)    the Primary Credit Facility; and
(b)    any other agreement(s) creating or evidencing Unsecured Indebtedness
(other than Intercompany Indebtedness) entered into by the REIT, the Issuer or
any Subsidiary, or in respect of which the REIT, the Issuer or any Subsidiary is
an obligor or otherwise provides a guarantee or other credit support (“Credit
Facility”), in a principal amount outstanding or available for borrowing equal
to or greater than the Minimum Threshold Amount (or the equivalent of such
amount in the relevant currency of payment, determined as of the date of the
closing of such facility based on the exchange rate of such other currency); and
if no Credit Facility or Credit Facilities equal or exceed such amounts and the
Primary Credit Facility is no longer in effect, then the largest Credit Facility
shall be deemed to be a Material Credit Facility.
“Material Indebtedness” means Indebtedness of the REIT or any Subsidiary in an
outstanding principal amount of the Minimum Threshold Amount or more in the
aggregate (or the equivalent thereof in any currency other than Dollars).
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Material Subsidiary” means any Subsidiary of the REIT having assets (including
any Equity Interests in any direct or indirect Subsidiary of the REIT that is a
Material Subsidiary) which, as of the most recent fiscal quarter of the REIT,
for the period of four consecutive fiscal quarters then ended for which
financial statements have been delivered pursuant to the Note Documents (or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to the Note Documents, the most recent financial statements
referred to in Section 5.5), contributed greater than five percent (5.0%) of
Total Asset Value as of such date (inclusive of any Total Asset Value
attributable to Subsidiaries of such Subsidiary).
“Maturity Date” with respect to any Note is defined in the first paragraph of
such Note.
“Memorandum” is defined in Section 5.3.


-16-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





“Minimum Threshold Amount” means (a) as of the date hereof, $100,000,000; and
(b) at any time after the date hereof, $100,000,000 or such higher amount for
Material Indebtedness (as defined in the Primary Credit Facility) as may be
specified in the Primary Credit Facility from time to time, and, if for any
reason no Primary Credit Facility then exists, the amount for Material
Indebtedness in the Primary Credit Facility that was most recently in effect;
provided that in no event shall the Minimum Threshold Amount hereunder be
greater than $200,000,000. If at any time the Primary Credit Facility contains
an amount for Material Indebtedness that is greater than $100,000,000 (but in no
event greater than $200,000,000), then such amount shall be deemed automatically
incorporated by reference into this definition of this Agreement, mutatis
mutandis, as if set forth in full herein, effective as of the date when such
Minimum Threshold Amount shall have become effective under the Primary Credit
Facility.
“Moody’s” means Moody’s Investors Service, Inc., or any successor.
“Mortgage Receivable” means a promissory note secured by a Lien in an interest
in real property of which the REIT, the Issuer or any Subsidiary is the holder
and retains the right of collection of all payments thereunder.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Issuer or any ERISA Affiliate is
a party to which more than one employer is obligated to make contributions.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Note Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness under or in respect of the Note Documents; provided,
however, that (a) an agreement that conditions a Person’s ability to encumber
its assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge, (b) any change of control or similar restriction
set forth in an Unconsolidated Affiliate agreement shall not constitute a
Negative Pledge, (c) any other prohibition on the creation or assumption of
liens in an instrument or other agreement evidencing Indebtedness shall not
constitute a Negative Pledge if such prohibition allows for the pledge of any
property or asset to secure the Notes subject to an equal and ratable Lien in
favor of the holders of any such Indebtedness and (d) the provisions of the
Primary Credit Facility (as amended through the date of this Agreement) shall
not constitute a Negative Pledge for purposes of this Agreement.


-17-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





“Net Operating Income” or “NOI” means, for any Property and for a given period,
the following (without duplication and determined on a correct and consistent
basis with prior periods):
(a)    rents and other revenues or income received in the ordinary course from
the operation of such Property (including proceeds from rent loss or business
interruption insurance (but not in excess of the actual rent otherwise payable))
but excluding receipts from tenant insurance and reinsurance (other than Tenant
Insurance Operating Income in respect of Properties that are 100% owned in fee
simple, or leased under an Eligible Ground Lease, by the REIT or any of its
Subsidiaries), sales tax and pre‑paid rents and revenues and security deposits
except to the extent applied in satisfaction of tenants’ obligations for rent,
minus
(b)    all expenses paid (excluding interest expense and income taxes but
including an appropriate accrual for property taxes and insurance) related to
the ownership, operation or maintenance of such Property, including but not
limited to property taxes, assessments and the like, insurance, utilities,
payroll costs, maintenance, repair and landscaping expenses, marketing expenses
and other property level expenses, but specifically excluding general and
administrative expenses of the REIT and its Subsidiaries and any property
management fees, minus
(c)    the Reserve for Replacements for such Property as of the end of such
period, minus
(d)    the actual management fees with respect to such Property paid to Persons
other than the REIT or any of its Subsidiaries.
With respect to any Property which was a Lease Up Property at any time during
the twelve‑month period with respect to which Net Operating Income is being
calculated (the “Calculation Period”), then such Net Operating Income for such
Property shall be the annualized Net Operating Income for the period commencing
on the first day of the full fiscal quarter after which such Property ceased to
be a Lease Up Property and ending on the last day of the applicable Calculation
Period.
“Newly Acquired Property” means, as of any date of determination, a Property
that (a) was acquired during the previous 12 months and (b) is not a Development
Property; provided that, if such Property does not have an Occupancy Rate of
85.0% or more as of the date of expiration of the Initial Ownership Period for
such Property, such Property shall constitute a Lease Up Property.
“Non‑U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the REIT, the
Issuer or any Subsidiary primarily for the benefit of employees of the REIT, the
Issuer or one or more Subsidiaries residing outside


-18-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





the United States of America, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and (b) is not subject to ERISA or the Code.
“Note Documents” means this Agreement, the Guaranty Agreement and the Notes.
“Note Party” or “Note Parties” means, individually or collectively, the REIT,
the Issuer and the Subsidiary Guarantors.
“Notes” is defined in Section 1.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually leased by tenants that are not affiliates of the Issuer and
paying rent at rates not materially less than rates generally prevailing at the
time the applicable lease was entered into, to (b) the aggregate net rentable
square footage of such Property.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
www.treasury.gov/resource‑center/sanctions/Programs/Pages/Programs.aspx.
“Off Balance Sheet Liabilities” means, with respect to any Person, (a) any
repurchase obligation or liability, contingent or otherwise, of such Person with
respect to any accounts or notes receivable sold, transferred or otherwise
disposed of by such Person, (b) any repurchase obligation or liability,
contingent or otherwise, of such Person with respect to property or assets
leased by such Person as lessee and (c) all obligations, contingent or
otherwise, of such Person under any synthetic lease, tax retention operating
lease, off balance sheet loan or similar off balance sheet financing if the
transaction giving rise to such obligation (i) is considered indebtedness for
borrowed money for tax purposes but is classified as an operating lease or
(ii) does not (and is not required to pursuant to GAAP) appear as a liability on
the balance sheet of such Person.
“Offeree Letter” means that certain letter dated as of May 25, 2018 from U.S.
Bancorp Investments, Inc., J.P. Morgan Securities LLC and Jefferies LLC relating
to the offering of the Notes.
“Officer’s Certificate” means, with respect to any Person, a certificate of an
Authorized Signatory or of any other officer of such Person whose
responsibilities extend to the subject matter of such certificate.


-19-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person at any
time, the greater of (a) such Person’s relative nominal direct and indirect
ownership interest (expressed as a percentage) in such Subsidiary or
Unconsolidated Affiliate at such time or (b) such Person’s relative direct and
indirect economic interest (calculated as a percentage) in such Subsidiary or
Unconsolidated Affiliate determined in accordance with the applicable provisions
of the declaration of trust, articles or certificate of incorporation, articles
of organization, partnership agreement, joint venture agreement or other
applicable organizational document of such Subsidiary or Unconsolidated
Affiliate at such time.
“Pari Passu Lien” means an equal and ratable Lien that secures the Notes granted
pursuant to documentation reasonably acceptable to the Required Holders in
substance and in form, including an intercreditor agreement and opinions of
counsel to the Issuer and/or any such Subsidiary, as the case may be, from
counsel that is reasonably acceptable to the Required Holders.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, or any successor thereto.
“Permitted Liens” means, with respect to any asset or property of a Person,
(a)    Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws), which, in each case,
are not at the time required to be paid or discharged under Section 9.4;
(b)    the claims of materialmen, mechanics, carriers, warehousemen or landlords
for labor, materials, supplies or rentals incurred in the ordinary course of
business which (i) are not more than sixty (60) days past due, (ii) are being
contested in good faith by appropriate proceedings, with respect to which
adequate reserves have been set aside in accordance with GAAP or (iii) could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;
(c)    Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar applicable laws;
(d)    Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person;


-20-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





(e)    the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person;
(f)    Liens in favor of the holders of the Notes;
(g)    Liens in existence on the Execution Date and disclosed on Schedule 10.5;
(h)    Liens securing Secured Indebtedness; and
(i)    judgment and attachment Liens that do not constitute an Event of Default
pursuant to Section 11(j).
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
which is covered by Title IV of ERISA or subject to the minimum funding
standards under section 412 of the Code as to which the REIT or any ERISA
Affiliate may have any liability.
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the REIT, the Issuer or any Subsidiary other than any Restricted Payment
(a) paid or payable solely in Equity Interests (other than Mandatorily
Redeemable Stock) payable to holders of such class of Equity Interests, (b) paid
or payable to the REIT, the Issuer or a Subsidiary, or (c) constituting or
resulting in the redemption of Preferred Equity Interests, other than scheduled
redemptions not constituting balloon, bullet or similar redemptions in full.
“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both (including, without limitation,
any trust preferred securities or similar securities).
“Primary Credit Facility” means the Credit Agreement dated as of October 14,
2016 among the Issuer, the REIT, U.S. Bank National Association as
administrative agent, and the other lenders party thereto, including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof.
“Property” means a parcel (or group of related parcels) of real property owned
(or leased under a ground lease) by the REIT, the Issuer, any Subsidiary or any
Unconsolidated Affiliate.


-21-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Issuer and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.
“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“REIT” is defined in the introductory paragraph to this Agreement.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means at any time (a) prior to the Closing, the Purchasers
and (b) on or after the Closing, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the REIT, the Issuer or any of their Affiliates).
“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate net rentable square footage of
all completed space of such Property (other than any such completed space used
solely for recreational vehicle parking) times (b) $0.15 times (c) the number of
days in such period divided by (d) 365. If the term Reserve for Replacements is
used without reference to any specific Property, then it shall be determined on
an aggregate basis with respect to all Properties and the applicable Ownership
Shares of all Properties of all Unconsolidated Affiliates.
“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer, Chief Legal Officer, Executive Vice President or Treasurer of the REIT,
acting singly.


-22-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





“Restricted LC Cash Collateral” has the meaning set forth in the definition of
“Indebtedness.”
“Restricted Payment” means (a) any dividend or other distribution on account of
any Equity Interest of the REIT, the Issuer or any of its Subsidiaries, except a
dividend or other distribution payable solely in shares of that class of Equity
Interests to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the REIT,
the Issuer or any of its Subsidiaries, except a redemption or exchange of Equity
Interests of the REIT, the Issuer for common stock of the REIT; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of the REIT, the Issuer
or any of its Subsidiaries.
“S&P” means S&P Global Ratings, a division of Standard & Poor’s Financial
Services LLC or its successors or assigns.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness under clauses (a), (b), (c), (d)
and (g) of the definition of Indebtedness, in each case that is outstanding on
such date and is secured in any manner by any Lien on any property, and in the
case of the REIT, shall include (without duplication) the REIT’s Ownership Share
of the Secured Indebtedness of its Unconsolidated Affiliates; provided that any
Indebtedness that is secured solely by a pledge of Equity Interests shall not be
deemed to constitute Secured Indebtedness.
“Securities” or “Security” shall have the meaning specified in section 2(a)(1)
of the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Self‑Storage Property” means any Property primarily operated as a self‑storage
facility.
“Source” is defined in Section 6.2.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.


-23-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP. Unless otherwise specified, any reference to a
Subsidiary shall mean a Subsidiary of the REIT.
“Subsidiary Guarantor” means any Subsidiary of the REIT that is a party to the
Guaranty Agreement.
“Substitute Purchaser” is defined in Section 21.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Tenant Insurance Contract” means an insurance or reinsurance contract or
agreement under which any Captive Insurance Subsidiary provides insurance or
reinsurance in respect of tenant insurance related to a Self‑Storage Property.
“Tenant Insurance Operating Income” means, for any period, an amount equal to
(a) the Tenant Insurance Revenue for such period minus (b) actual or
attributable tenant insurance and reinsurance expenses (excluding royalty
expenses paid to the REIT or any of its Wholly Owned Subsidiaries) of the
applicable Captive Insurance Subsidiaries pursuant to Tenant Insurance Contracts
for such period.
“Tenant Insurance Revenue” means, for any period, the aggregate revenues for
such period earned by the Captive Insurance Subsidiaries from providing tenant
insurance or reinsurance services under Tenant Insurance Contracts.
“Test Period” means, as of any date of determination, the four fiscal quarter
period ending on the last day of the most recently ended fiscal quarter prior to
such date for which financial statements have been delivered or are required to
be delivered pursuant to the Note Documents.


-24-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the REIT and its Subsidiaries determined on a consolidated
basis in accordance with GAAP applied on a consistent basis:
(a)    unrestricted cash and Cash Equivalents (which, for the avoidance of
doubt, shall exclude (i) tenant deposits, (ii) Restricted LC Cash Collateral and
(iii) other cash and Cash Equivalents that are subject to a Lien or a Negative
Pledge or the disposition of which is expressly restricted in any way) as of the
last day of the applicable Test Period; plus
(b)    (i) Net Operating Income for all Properties (excluding Development
Properties, Newly Acquired Properties, Unimproved Land and Lease Up Properties)
for the applicable Test Period divided by (ii) the Capitalization Rate; plus
(c)    (i) Additional Specified Income for the applicable Test Period multiplied
by (ii) 8; plus
(d)    (i) cash distributions and cash royalties received by the REIT or any of
its Subsidiaries (other than any Captive Insurance Subsidiary) with respect to
Tenant Insurance Operating Income during such Test Period in respect of
Development Properties, Newly Acquired Properties and Lease Up Properties that
are 100% owned in fee simple, or leased under an Eligible Ground Lease, by the
REIT or any of its Subsidiaries divided by (ii) the Capitalization Rate; plus
(e)    the undepreciated GAAP book value of all Lease Up Properties; plus
(f)    the undepreciated GAAP book value of all Newly Acquired Properties; plus
(g)    the undepreciated GAAP book value of Development Properties and
Unimproved Land (less any GAAP impairment charges specific to any such asset);
plus
(h)    the GAAP book value of Mortgage Receivables as of the last day of the
applicable Test Period; plus
(i)    all other assets of the REIT and its Subsidiaries (the value of which is
determined in accordance with GAAP but excluding assets classified as intangible
under GAAP).
The Issuer’s Ownership Share of assets held by Unconsolidated Affiliates shall
be included in the calculation of Total Asset Value consistent with the above
described treatment for assets owned by the Issuer or a Subsidiary. For purposes
of determining Total Asset Value, (A) to the


-25-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





extent the amount of Total Asset Value pursuant to clause (c) above would exceed
10.0% of Total Asset Value, such excess shall be excluded, (B) to the extent the
amount of Total Asset Value attributable to assets under clause (i) above would
exceed 5.0% of Total Asset Value, such excess shall be excluded and (C) to the
extent the amount of Total Asset Value attributable to Development Properties,
Unimproved Land, Unconsolidated Affiliates’ Properties, Lease Up Properties and
Mortgage Receivables would exceed 30% of Total Asset Value, such excess shall be
excluded.
“Total Indebtedness” means, as to any Person as of a given date and without
duplication: (a) all Indebtedness of such Person and its Subsidiaries determined
on a consolidated basis and (b) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in which such Person holds any direct or indirect Equity Interest and which is
accounted for in the financial statements of such Person on an equity basis of
accounting and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person. Unless otherwise specified, any reference to an Unconsolidated
Affiliate shall mean an Unconsolidated Affiliate of the REIT.
“Unencumbered Additional Specified Income” means, as of any date of
determination for any applicable Test Period, the sum of (a) Unencumbered Tenant
Insurance Operating Income for such Test Period in respect of Properties that
are not 100% owned in fee simple, or leased under an Eligible Ground Lease, by
the Issuer or any Wholly Owned Subsidiary of the Issuer, plus (b) Unencumbered
Management Fee EBITDA for such Test Period.
“Unencumbered Adjusted NOI” means, for any period, NOI from all Eligible
Properties (excluding Development Properties, Newly Acquired Properties,
Unimproved Land and Lease Up Properties) for such period.
“Unencumbered Asset Value” means, as of any date of determination, without
duplication:
(a)    (i) the Unencumbered Adjusted NOI for the applicable Test Period divided
by (ii) the Capitalization Rate; plus
(b)    the undepreciated GAAP book value of all Newly Acquired Properties that
constitute Eligible Properties; plus
(c)    the undepreciated GAAP book value of all Lease Up Properties that
constitute Eligible Properties; plus


-26-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





(d)    the undepreciated GAAP book value of Development Properties and
Unimproved Land (less any GAAP impairment charges specific to any such asset)
that constitute Eligible Properties; plus
(e)    (i) Unencumbered Additional Specified Income for the applicable Test
Period multiplied by (ii) 8; plus
(f)    (i) Unencumbered Tenant Insurance Operating Income for such Test Period
in respect of Development Properties, Newly Acquired Properties and Lease Up
Properties that are 100% owned in fee simple, or leased under an Eligible Ground
Lease, by the Issuer or any Wholly Owned Subsidiary of the Issuer divided by
(ii) the Capitalization Rate; plus
(g)    (i) Unencumbered Tenant Insurance Operating Income for such Test Period
in respect of Properties (other than Eligible Properties and other than
Properties subject to the preceding clause (f)) that are 100% owned in fee
simple, or leased under an Eligible Ground Lease, by any Wholly Owned Subsidiary
of the Issuer divided by (ii) the Capitalization Rate.
For purposes of determining Unencumbered Asset Value, (A) to the extent the
amount of Unencumbered Asset Value pursuant to clauses (c) and (d) above would
exceed 15.0% of Unencumbered Asset Value, such excess shall be excluded, and
(B) to the extent the amount of Unencumbered Asset Value pursuant to clauses (e)
and (g) above would exceed 10.0% of Unencumbered Asset Value, such excess shall
be excluded.
“Unencumbered Leverage Ratio” means the ratio of Unsecured Indebtedness to
Unencumbered Asset Value, in each case, of the REIT and its Subsidiaries.
“Unencumbered Management Fee EBITDA” means, for any period, Management Fee
EBITDA for such period generated by Eligible Property Entities.
“Unencumbered Tenant Insurance Operating Income” means, for any period, cash
distributions and cash royalties received by any Eligible Property Entity with
respect to Tenant Insurance Operating Income during such period.
“Unimproved Land” means real estate currently entitled for development but in
respect of which no development (other than (a) improvements that are not
material and are temporary in nature and (b) improvements not made by the REIT,
the Issuer, any Subsidiary or any Unconsolidated Affiliate that the Issuer or
one of its Subsidiaries plans to remove, demolish or redevelop in connection
with any future development) has occurred.


-27-
US-DOCS\99780313.13

--------------------------------------------------------------------------------





“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States of
America pursuant to which economic sanctions have been imposed on any Person,
entity, organization, country or regime, including the Trading with the Enemy
Act, the International Emergency Economic Powers Act, the Iran Sanctions Act,
the Sudan Accountability and Divestment Act and any other OFAC Sanctions
Program.
“USA PATRIOT Act” means U.S. Public Law 107‑56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person. Unless otherwise
specified, any reference to a Wholly Owned Subsidiary shall mean a Wholly Owned
Subsidiary of the REIT. The Issuer shall be deemed to be a Wholly Owned
Subsidiary of the REIT for all purposes under the Note Documents.






-28-
US-DOCS\99780313.13

--------------------------------------------------------------------------------






FORM OF NOTE
EXTRA SPACE STORAGE LP
4.39% SENIOR NOTE DUE JULY 17, 2028
No. [_____]    [Date]
$[_______]    PPN 30225V A@6
FOR VALUE RECEIVED, the undersigned, Extra Space Storage LP, a Delaware limited
partnership (herein called the “Issuer”), hereby promises to pay to
[____________], or registered assigns, the principal sum of
[_____________________] DOLLARS (or so much thereof as shall not have been
prepaid) on July 17, 2028 (the “Maturity Date”), with interest (computed on the
basis of a 360‑day year of twelve 30‑day months) (a) on the unpaid balance
hereof at the rate of 4.39% per annum from the date hereof, payable
semiannually, on the 17th day of January and July in each year, commencing with
January 17, 2019, and on the Maturity Date, until the principal hereof shall
have become due and payable, and (b) to the extent permitted by law, (x) on any
overdue payment of interest and (y) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make‑Whole
Amount, at a rate per annum from time to time equal to that rate of interest per
annum that is 2% above the rate of interest stated in clause (a) above.
Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Wells Fargo Bank, National Association or at such other place as the Issuer
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated May 25, 2018 (as from time to
time amended, the “Note Purchase Agreement”), among the Issuer, Extra Space
Storage Inc., a Maryland corporation, and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representation set forth in Section 6.2 of the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing,


SCHEDULE 1
(to Note Purchase Agreement)
US-DOCS\99780313.13

--------------------------------------------------------------------------------





a new Note for a like principal amount will be issued to, and registered in the
name of, the transferee. Prior to due presentment for registration of transfer,
the Issuer may treat the Person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Issuer will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice‑of‑law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


EXTRA SPACE STORAGE LP


By: ESS Holdings Business Trust I
Its: General Partner




By:    
Name: P. Scott Stubbs
Title: Trustee




-2-
US-DOCS\99780313.13

--------------------------------------------------------------------------------






FORM OF GUARANTY AGREEMENT


GUARANTY
THIS GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of May 25, 2018 by and
among EXTRA SPACE STORAGE INC. (the “REIT”), each of the Subsidiaries of the
REIT listed on the signature pages hereto (each an “Initial Guarantor”) and
those additional Persons which become parties to this Guaranty by executing a
supplement hereto (a “Guaranty Supplement”) in the form attached hereto as
Annex I (such additional Persons, together with the Initial Guarantors, the
“Guarantors”), in favor of the Holders of Obligations described below. As used
herein, “Holders of Obligations” shall mean each holder of a Note issued
pursuant to the Note Agreement and the successors and permitted transferees and
assigns of each holder. Unless otherwise defined herein, capitalized terms used
herein and not defined herein shall have the meanings ascribed to such terms in
the Note Agreement.
WITNESSETH:
WHEREAS, Extra Space Storage LP (the “Issuer”), the REIT and the Persons listed
on the signature pages thereto (collectively with their respective successors
and assigns, the “Purchasers”) are entering into a Note Purchase Agreement dated
May 25, 2018 (as amended, restated, supplemented or otherwise modified from time
to time, the “Note Agreement”) simultaneously with the delivery of this
Guaranty. Pursuant to the Note Agreement, the Issuer will issue and sell to the
Purchasers $300,000,000 aggregate principal amount of its 4.39% Senior Notes,
due July 17, 2018 (collectively, the “Notes” and shall include any notes issued
in substitution for any of the Notes);
WHEREAS, it is a condition precedent to the purchase of the Notes by the
Purchasers under the Note Agreement that each of the Guarantors execute and
deliver this Guaranty, whereby each of the Guarantors, without limitation and
with full recourse, shall guarantee the payment when due of all obligations of
the Issuer arising under the Notes, the Note Agreement, or the other Note
Documents including, without limitation, all principal, interest, any Make-Whole
Amount and other amounts that shall be at any time payable (whether at stated
maturity or by required or optional prepayment or by acceleration or otherwise)
by the Issuer thereunder (the “Obligations”); and
WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Issuer has provided, and such direct and indirect
financial and other support and benefits as the Issuer may in the future
provide, to the Guarantors and in order to induce the


SCHEDULE 2.2
(to Note Purchase Agreement)
US-DOCS\99780313.13

--------------------------------------------------------------------------------





Purchasers to enter into the Note Agreement, and to purchase the Notes, each of
the Guarantors is willing to guarantee the Obligations under the Note Agreement
and the other Note Documents;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be bound hereby, the parties hereto agree as
follows:
SECTION 1.
REPRESENTATIONS, WARRANTIES AND COVENANTS.

Each of the Guarantors represents and warrants to each Purchaser as of the date
of this Guaranty, giving effect to the consummation of the transactions
contemplated by the Note Documents on the date of this Guaranty:
(a)    It (i) is a corporation, partnership, limited liability company,
voluntary association or trust duly incorporated, organized or established, as
the case may be, validly existing and (to the extent such concept applies to
such entity) in good standing under the laws of its jurisdiction of
incorporation, organization or establishment and (ii) has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
(b)    It has the requisite power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder. The execution
and delivery by it of this Guaranty and the performance of its obligations
hereunder have been duly authorized by proper organizational proceedings, and
this Guaranty constitutes a legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor, in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights.
(c)    Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) conflict with the charter or
other organizational documents of such Guarantor, (ii) result in a breach of or
constitute a default under any law, rule, regulation, order, writ, judgment,
injunction, decree or award (including, without limitation, any environmental
property transfer laws or regulations) applicable to such Guarantor or the
provisions of any material indenture, instrument or agreement to which such
Guarantor is a party or is subject, or by which it, or its Property, is bound,
or conflict with or constitute a default thereunder, or result in, or require,
the creation or imposition of any Lien in, of or on the Property of such
Guarantor pursuant to the terms of any such material indenture, instrument or
agreement, (iii) result in the creation or imposition of any


2.2-2


US-DOCS\99780313.13

--------------------------------------------------------------------------------





Lien whatsoever upon any Property of such Guarantor, other than Liens permitted
or created by the Note Documents, or (iv) require any approval of such
Guarantor’s board of directors, shareholders, members, partners or unitholders
except such as have been obtained. The execution, delivery and performance by
such Guarantor of each of the Note Documents to which such Guarantor is a party
do not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by any Governmental Authority, except
filings, consents or notices which have been made.
In addition to the foregoing, each of the Guarantors covenants that, so long as
any Holder of Obligations has any Note outstanding under the Note Agreement or
any amount payable under the Note Agreement or any other Obligations shall
remain unpaid, it will comply with those covenants and agreements of the Issuer
applicable to such Guarantor set forth in the Note Agreement.
SECTION 2.
THE GUARANTY.

Each of the Guarantors hereby irrevocably and unconditionally guarantees,
jointly and severally with the other Guarantors, the full and punctual payment
and performance when due (whether at stated maturity, upon acceleration or
otherwise) of the Obligations (all of the foregoing being referred to
collectively as the “Guaranteed Obligations”). Upon the failure by the Issuer,
or any of its Affiliates, as applicable, to pay punctually any such amount or
perform such obligation, subject to any applicable grace or notice and cure
period, each of the Guarantors agrees that it shall forthwith on demand pay such
amount or perform such obligation at the place and in the manner specified in
the Note Agreement or the relevant other Note Document, as the case may be. Each
of the Guarantors hereby agrees that this Guaranty is an absolute, irrevocable
and unconditional guaranty of payment and is not a guaranty of collection.
Notwithstanding any other provision of this Guaranty, the amount guaranteed by
each Guarantor hereunder shall be limited to the extent, if any, required so
that its obligations hereunder shall not be subject to avoidance under Section
548 of the Bankruptcy Code (as hereinafter defined) or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law. In determining the limitations, if any, on the
amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.
SECTION 3.
GUARANTY UNCONDITIONAL.



2.2-3


US-DOCS\99780313.13

--------------------------------------------------------------------------------





The obligations of each of the Guarantors hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:
(i)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
(ii)    any modification or amendment of or supplement to the Note Agreement or
any other Note Document, including, without limitation, any such amendment which
may increase the amount of, or the interest rates applicable to, any of the
Guaranteed Obligations guaranteed hereby;
(iii)    any release, surrender, compromise, settlement, waiver, subordination
or modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
Person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;
(iv)    any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Issuer or any other guarantor of
any of the Guaranteed Obligations, or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting the Issuer or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of the Issuer or any other guarantor of
any of the Guaranteed Obligations;
(v)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Issuer, any other guarantor of any of the
Guaranteed Obligations, any Holder of Obligations or any other Person, whether
in connection herewith or in connection with any unrelated transactions,
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;
(vi)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or


2.2-4


US-DOCS\99780313.13

--------------------------------------------------------------------------------





with respect to any collateral securing the Guaranteed Obligations or any part
thereof, or any other invalidity or unenforceability relating to or against the
Issuer or any other guarantor of any of the Guaranteed Obligations, for any
reason related to the Note Agreement or any other Note Document, or any
provision of applicable law, decree, order or regulation purporting to prohibit
the payment by the Issuer or any other guarantor of the Guaranteed Obligations,
of any of the Guaranteed Obligations or otherwise affecting any term of any of
the Guaranteed Obligations;
(vii)    the failure of any Holder of Obligations to take any steps to perfect
and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;
(viii)    the election by, or on behalf of, any one or more of the Holders of
Obligations, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. 101 et seq.) (or any successor statute, the
“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code;
(ix)    any borrowing or grant of a security interest by the Issuer, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(x)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Obligations for repayment of all or any
part of the Guaranteed Obligations;
(xi)    the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
(xii)    any other act or omission to act or delay of any kind by the Issuer,
any other guarantor of the Guaranteed Obligations, any Holder of Obligations or
any other Person or any other circumstance whatsoever which might, but for the
provisions of this Section 3, constitute a legal or equitable discharge of any
Guarantor’s obligations hereunder or otherwise reduce, release, prejudice or
extinguish its liability under this Guaranty (other than the defense that the
Guaranteed Obligations (other than the Unliquidated Obligations) shall have been
fully and finally performed and paid in full in cash).
SECTION 4.
DISCHARGE ONLY UPON PAYMENT IN FULL; REINSTATEMENT IN CERTAIN CIRCUMSTANCES.

Each of the Guarantors’ obligations hereunder shall remain in full force and
effect until all Guaranteed Obligations (other than the Unliquidated
Obligations) shall have been paid in full in


2.2-5


US-DOCS\99780313.13

--------------------------------------------------------------------------------





cash, at which time, subject to all the foregoing conditions, the guarantees
made hereunder shall automatically terminate. Upon termination of this Guaranty
in accordance with the preceding sentence, the Holders of Obligations promptly
shall deliver to any Guarantor such documents, at such Guarantor’s expense, as
such Guarantor or such Guarantor’s counsel reasonably may request in order to
evidence such termination. For purposes of this Guaranty “Unliquidated
Obligations” means at any time, any Obligations (or portion thereof) that are
contingent in nature or unliquidated at such time. If at any time any payment of
any Obligation is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Issuer or otherwise (including
pursuant to any settlement entered into by a Holder of Obligations in its
discretion), each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.
SECTION 5.
GENERAL WAIVERS; ADDITIONAL WAIVERS.

(a)    General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein or under the other Note Documents, as well as any
requirement that at any time any action be taken by any Person against the
Issuer, any other guarantor of the Guaranteed Obligations or any other Person.
(b)    Additional Waivers. Notwithstanding anything herein to the contrary, but
subject to the last paragraph of this Section 5(b), each of the Guarantors
hereby absolutely, unconditionally, knowingly, and expressly waives, to the
fullest extent permitted by law:
(i)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;
(ii)    (1) notice of acceptance hereof; (2) notice of any financial
accommodations made or extended under the Note Documents or the creation or
existence of any Guaranteed Obligations; (3) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Holders of Obligations to ascertain the amount of the Guaranteed
Obligations at any reasonable time; (4) notice of any adverse change in the
financial condition of the Issuer or of any other fact that might increase such
Guarantor’s risk hereunder; (5) notice of presentment for payment, demand,
protest, and notice thereof as to any instruments among the Note Documents;
(6) notice of any Default or Event of Default; and (7) all other notices (except
if such notice is specifically required to be given to such Guarantor hereunder
or under the other Note Documents) and demands to which each Guarantor might
otherwise be entitled;


2.2-6


US-DOCS\99780313.13

--------------------------------------------------------------------------------





(iii)    its right, if any, to require the Holders of Obligations to institute
suit against, or to exhaust any rights and remedies which the Holders of
Obligations has or may have against, the other Guarantors or any third party, or
against any collateral provided by the other Guarantors, or any third party; and
each Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations (other
than the Unliquidated Obligations) shall have been fully and finally performed
and paid in full in cash) of the other Guarantors or by reason of the cessation
from any cause whatsoever of the liability of the other Guarantors in respect
thereof;
(iv)    (1) any rights to assert against the Holders of Obligations any defense
(legal or equitable), set-off, counterclaim, or claim which such Guarantor may
now or at any time hereafter have against the other Guarantors or any other
party liable to the Holders of Obligations; (2) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guaranteed Obligations or any security therefor; (3) any
defense such Guarantor has to performance hereunder, and any right such
Guarantor has to be exonerated, arising by reason of: (A) the impairment or
suspension of the Holders of Obligations rights or remedies against the other
guarantor of the Guaranteed Obligations; (B) the alteration by the Holders of
Obligations of the Guaranteed Obligations; (C) any discharge of the other
Guarantors’ obligations to the Holders of Obligations by operation of law as a
result of the Holders of Obligations’ intervention or omission; or (D) the
acceptance by the Holders of Obligations of anything in partial satisfaction of
the Guaranteed Obligations; and (4) the benefit of any statute of limitations
affecting such Guarantor's liability hereunder or the enforcement thereof, and
any act which shall defer or delay the operation of any statute of limitations
applicable to the Guaranteed Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such
Guarantor's liability hereunder; and
(v)    any defense arising by reason of or deriving from (1) any claim or
defense based upon an election of remedies by the Holders of Obligations; or
(2) any election by the Holders of Obligations under the Bankruptcy Code, to
limit the amount of, or any collateral securing, its claim against the
Guarantors.
Notwithstanding the foregoing, nothing herein shall constitute a waiver of
(x) the defense that the Guaranteed Obligations (other than the Unliquidated
Obligations) shall have been fully and finally performed and paid in full in
cash, or (y) any Guarantor’s right to assert any compulsory counterclaim, if
such counterclaim is compelled under local law or rule of procedure, nor shall
the


2.2-7


US-DOCS\99780313.13

--------------------------------------------------------------------------------





foregoing be deemed a waiver of any Guarantor’s right to assert any claim which
would constitute a defense, setoff, counterclaim or crossclaim of any nature
whatsoever against any Holder of Obligations in any separate action or
proceeding.
SECTION 6.
SUBORDINATION OF SUBROGATION; SUBORDINATION OF INTERCOMPANY INDEBTEDNESS.

(a)    Subordination of Subrogation. Until the Guaranteed Obligations (other
than the Unliquidated Obligations) have been fully and finally performed and
paid in full in cash, the Guarantors (i) shall have no right of subrogation
against Issuer or any other Guarantor with respect to such Guaranteed
Obligations and (ii) waive any right to enforce any remedy which any of the
Holders of Obligations now have or may hereafter have against the Issuer, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and until such time the Guarantors waive any benefit of, and
any right to participate in, any security or collateral given to the Holders of
Obligations to secure the payment or performance of all or any part of the
Guaranteed Obligations or any other liability of the Issuer to the Holders of
Obligations. Should any Guarantor have the right, notwithstanding the foregoing,
to exercise its subrogation rights, each Guarantor hereby expressly and
irrevocably subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have against the Issuer or any other Guarantor to the payment in
full in cash of the Guaranteed Obligations until the Guaranteed Obligations
(other than the Unliquidated Obligations) are paid in full in cash. Each
Guarantor acknowledges and agrees that this subordination is intended to benefit
the Holders of Obligations and shall not limit or otherwise affect such
Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
the Holders of Obligations and their respective successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 6(a).
(b)    Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against the Issuer or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations (other than the Unliquidated
Obligations); provided that, as long as no Event of Default has occurred and is
continuing, such Guarantor may receive payments of principal and interest from
any Obligor with respect to Intercompany Indebtedness. Notwithstanding any right
of any Guarantor to ask, demand, sue for, take or receive any payment from any
Obligor, all rights, liens and security interests of such Guarantor, whether now
or hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to the rights of the Holders of Obligations in
those assets. No Guarantor shall have any right to possession of any such asset
or


2.2-8


US-DOCS\99780313.13

--------------------------------------------------------------------------------





to foreclose upon any such asset, whether by judicial action or otherwise,
unless and until all of the Guaranteed Obligations (other than the Unliquidated
Obligations) shall have been fully paid and satisfied (in cash) and this
Guaranty has been terminated in accordance with Section 4 hereof. If all or any
part of the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Holders of Obligations for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations (other than the
Unliquidated Obligations) shall have first been fully paid and satisfied (in
cash). Should any payment, distribution, security or instrument or proceeds
thereof be received by the applicable Guarantor upon or with respect to the
Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations (other than the Unliquidated
Obligations), such Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the Holders of Obligations and shall forthwith
deliver the same to the Holders of Obligations, in precisely the form received
(except for the endorsement or assignment of the Guarantor where necessary), for
application to any of the Guaranteed Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Guarantor as the property of
the Holders of Obligations. If any such Guarantor fails to make any such
endorsement or assignment to a Holder of Obligations, such Holder of Obligations
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than the
Unliquidated Obligations) have been paid in full (in cash) and satisfied and
this Guaranty has been terminated in accordance with Section 4 hereof, no
Guarantor will assign or transfer to any Person (other than the Holders of
Obligations) any claim any such Guarantor has or may have against any Obligor.
SECTION 7.
CONTRIBUTION WITH RESPECT TO GUARANTEED OBLIGATIONS ARISING UNDER THE NOTES.

(a)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor


2.2-9


US-DOCS\99780313.13

--------------------------------------------------------------------------------





Payment) bore to the aggregate Allocable Amounts of each of the Guarantors as
determined immediately prior to the making of such Guarantor Payment, then,
following payment in full in cash of the Guarantor Payment and the Guaranteed
Obligations (other than the Unliquidated Obligations), and termination of this
Guaranty in accordance with Section 4 hereof, such Guarantor shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the value of the property of such Guarantor at a
fair valuation over the total liabilities of such Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Guarantor that
is also liable for such contingent liability pays its ratable share thereof),
giving effect to all payments made by other Guarantors as of such date in a
manner to maximize the amount of such contributions.
(c)    This Section 7 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 7 shall be exercisable upon the full payment of the Guaranteed
Obligations (other than the Unliquidated Obligations) in cash and the
termination of this Guaranty in accordance with Section 4 hereof.
SECTION 8.
STAY OF ACCELERATION.

If acceleration of the time for payment of any Guaranteed Obligation is stayed
upon the insolvency, bankruptcy or reorganization of the Issuer or any of its
Affiliates, all such amounts on account of Guaranteed Obligations otherwise
subject to acceleration under the terms of the Note Agreement or any other Note
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Required Holders.
SECTION 9.
NOTICES.



2.2-10


US-DOCS\99780313.13

--------------------------------------------------------------------------------





All notices, requests and other communications to any party hereunder shall be
given in the manner prescribed in Section 18 of the Note Agreement with respect
to the Holders of Obligations at such address as set forth in the Purchaser
Schedule thereto or as otherwise specified in writing and, with respect to any
Guarantor, in the care of the Issuer at the address of the Issuer set forth in
the Note Agreement, or such other address or telecopy number as such party may
hereafter specify for such purpose in accordance with the provisions of
Section 18 of the Note Agreement.
SECTION 10.
NO WAIVERS.

No failure or delay by the any Holder of Obligations in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in this Guaranty, the Note Agreement and the other Note
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.
SECTION 11.
SUCCESSORS AND ASSIGNS.

This Guaranty is for the benefit of the Holders of Obligations and their
respective successors and permitted assigns in accordance with the terms of the
Note Agreement, provided, that no Guarantor shall have any right to assign its
rights or obligations hereunder without the consent of the Required Holders, and
any such assignment in violation of this Section 11 shall be null and void; and
in the event of an assignment of any amounts payable under the Note Agreement or
the other Note Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned,
shall be transferred with such indebtedness. This Guaranty shall be binding upon
each of the Guarantors and their respective successors and assigns.
SECTION 12.
CHANGES IN WRITING.

Other than in connection with the addition of other Guarantors, which become
parties hereto by executing a Guaranty Supplement hereto in the form attached as
Annex I, neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated orally, but only in writing signed by each of the
Guarantors and the Required Holders and in accordance with Section 17 of the
Note Agreement. Notwithstanding the foregoing, in the event any Guarantor is
released pursuant to the terms of the Note Agreement, such Guarantor shall be
automatically and concurrently released from all obligations under this Guaranty
and shall have no further liability under this Guaranty. Upon the release of any
Guarantor from this Guaranty in accordance with the terms of the foregoing
sentence, the Holders of Obligations shall deliver to such Guarantor, at such
Guarantor’s expense, such documents as such Guarantor or such Guarantor’s
counsel reasonably may request in order to evidence such release.


2.2-11


US-DOCS\99780313.13

--------------------------------------------------------------------------------





SECTION 13.
GOVERNING LAW; JURISDICTION.

(a)    THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS
(WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THAT WOULD REQUIRE THE
APPLICATION OF LAWS OF A STATE OTHER THAN THE STATE OF NEW YORK) OF THE STATE OF
NEW YORK BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
(b)    EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
NOTE DOCUMENT AND EACH GUARANTOR AND EACH HOLDER OF OBLIGATIONS (BY ITS
ACCEPTANCE HEREOF) HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY HOLDER OF
OBLIGATIONS TO BRING PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST ANY HOLDER
OF OBLIGATIONS OR ANY AFFILIATE OF OR ANY HOLDER OF OBLIGATIONS INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS GUARANTY OR ANY OTHER NOTE DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN NEW YORK, NEW YORK.
(c)    Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 9 of this Guaranty, and each of the
Guarantors hereby appoints the Issuer as its agent for service of process.
Nothing in this Guaranty or any other Note Document will affect the right of any
party to this Guaranty to serve process in any other manner permitted by law.
SECTION 14.
WAIVER OF JURY TRIAL.

EACH PARTY TO THIS GUARANTY AND EACH HOLDER OF OBLIGATIONS (BY ITS ACCEPTANCE
HEREOF) HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
GUARANTY OR ANY OTHER NOTE


2.2-12


US-DOCS\99780313.13

--------------------------------------------------------------------------------





DOCUMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER. EACH GUARANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER GUARANTOR
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER GUARANTOR WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER GUARANTORS HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER NOTE DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.
SECTION 15.
NO STRICT CONSTRUCTION.

The parties hereto have participated jointly in the negotiation and drafting of
this Guaranty. In the event an ambiguity or question of intent or interpretation
arises, this Guaranty shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Guaranty.
SECTION 16.
EXPENSES OF ENFORCEMENT, ETC.

(a)    Taxes. Payments made by any Guarantor on account of any Guaranteed
Obligation shall be subject to Sections 14.3 and 15.2 of the Note Agreement as
if each Guarantor were a party thereto.
(b)    Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Holders of Obligations for any reasonable costs and out-of-pocket expenses
(including attorneys’ fees) paid or incurred by any Holders of Obligations in
connection with the collection and enforcement of amounts due under the Note
Documents, including without limitation this Guaranty, in each case, as and to
the extent Issuer would be required to reimburse such costs and expenses
(including attorneys’ fees) pursuant to the terms of Section 15 of the Note
Agreement.
SECTION 17.
SETOFF.

At any time after all or any part of the Guaranteed Obligations have become due
and payable (by acceleration or otherwise), each Holder of Obligations may,
without notice to any Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, set off and apply toward the payment of
all or any part of the Guaranteed Obligations any and all obligations at any
time owing by such Holder of Obligations or any of their Affiliates (but in all
events excluding amounts held in Customer Deposit Accounts) to or for the credit
or the account of any Guarantor against any of and all the Guaranteed
Obligations, irrespective of whether or not such Holder of Obligations shall
have made any demand under this Guaranty and although such obligations may


2.2-13


US-DOCS\99780313.13

--------------------------------------------------------------------------------





be unmatured. The rights of each Holder of Obligations under this Section 17 are
in addition to other rights and remedies (including other rights of setoff)
which such Holder of Obligations may have.
SECTION 18.
FINANCIAL INFORMATION.

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Issuer, the other Guarantors and any and all
endorsers and/or other guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Obligations
shall have any duty to advise such Guarantor of information known to any of them
regarding such condition or any such circumstances. In the event any Holder of
Obligations undertakes at any time or from time to time to provide any such
information to a Guarantor, such Holder of Obligations shall be under no
obligation (i) to undertake any investigation not a part of its regular business
routine, (ii) to disclose any information which such Holder of Obligations
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.
SECTION 19.
SEVERABILITY.

Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.
SECTION 20.
MERGER.

This Guaranty represents the final agreement of each of the Guarantors with
respect to the matters contained herein and may not be contradicted by evidence
of prior or contemporaneous agreements, or subsequent oral agreements, between
each such Guarantor and any Holder of Obligations.
SECTION 21.
HEADINGS.

Section headings in this Guaranty are for convenience of reference only and
shall not govern the interpretation of any provision of this Guaranty.


2.2-14


US-DOCS\99780313.13

--------------------------------------------------------------------------------





SECTION 22.
CONFIDENTIALITY.

Each of the Holders of Obligations (by its acceptance hereof) hereby agrees that
all information received by it regarding any Guarantor shall be subject to the
confidentiality provisions set forth in Section 20 of the Note Agreement.
[SIGNATURE PAGES TO FOLLOW]




2.2-15


US-DOCS\99780313.13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.




ASSC HT LLC
ASSC MH LLC
ASSC WH LLC
EDGEWATER REIT ACQUISITION (MD) LLC
EP RHINO, LLC
ESS OF PLANTATION LLC
ESS PROPERTIES 116 LLC
ESS PROPERTIES 151 LLC
EXTRA SPACE OF ANNAPOLIS LLC
EXTRA SPACE OF ANNAPOLIS MEMBER LLC
EXTRA SPACE OF AUSTIN BLUFFS LLC
EXTRA SPACE OF CASTLE ROCK LLC
EXTRA SPACE OF EDGEWOOD LLC
EXTRA SPACE OF EDGEWOOD PULASKI HWY LLC
EXTRA SPACE OF FREEPORT LLC
EXTRA SPACE OF FT WASHINGTON LLC
EXTRA SPACE OF FT WASHINGTON MEMBER LLC
EXTRA SPACE OF HANOVER NEW RIDGE ROAD LLC
EXTRA SPACE OF HILO LLC
EXTRA SPACE OF HONOLULU AHUA STREET LLC
EXTRA SPACE OF HONOLULU KEAHOLE STREET LLC
EXTRA SPACE OF LIHUE LLC
EXTRA SPACE OF LOS ANGELES SLAUSON AVE LLC
EXTRA SPACE OF MASSACHUSETTS THREE LLC
EXTRA SPACE OF NANUET TWO LLC


[Signature Page to Guaranty]
US-DOCS\99780313.13

--------------------------------------------------------------------------------





EXTRA SPACE OF NORTH HOLLYWOOD COLDWATER CANYON LLC
EXTRA SPACE OF PENNSYLVANIA LLC
EXTRA SPACE OF RICHMOND MEEKER AVE LLC
EXTRA SPACE OF SUNLAND FOOTHILL BLVD LLC
EXTRA SPACE OF VAN NUYS RAYMER LLC
EXTRA SPACE PROPERTIES 102 LLC
EXTRA SPACE PROPERTIES 122 LLC
EXTRA SPACE PROPERTIES 131 LLC


[Signature Page to Guaranty]
US-DOCS\99780313.13

--------------------------------------------------------------------------------






EXTRA SPACE PROPERTIES 132 LLC
EXTRA SPACE PROPERTIES EIGHTEEN LLC
EXTRA SPACE PROPERTIES EIGHTY FIVE LLC
EXTRA SPACE PROPERTIES EIGHTY NINE LLC
EXTRA SPACE PROPERTIES EIGHTY ONE LLC
EXTRA SPACE PROPERTIES EIGHTY SEVEN LLC
EXTRA SPACE PROPERTIES FIFTY ONE LLC
EXTRA SPACE PROPERTIES FIFTY THREE LLC
EXTRA SPACE PROPERTIES FIFTY TWO LLC
EXTRA SPACE PROPERTIES NINETY FIVE LLC
EXTRA SPACE PROPERTIES NINETY ONE LLC
EXTRA SPACE PROPERTIES NINETY SIX LLC
EXTRA SPACE PROPERTIES NINETY THREE LLC
EXTRA SPACE PROPERTIES SEVENTY LLC
EXTRA SPACE PROPERTIES SEVENTY TWO LLC
EXTRA SPACE PROPERTIES THIRTY LLC
EXTRA SPACE PROPERTIES THIRTY ONE LLC
EXTRA SPACE PROPERTIES TWENTY FIVE LLC
EXTRA SPACE PROPERTIES TWENTY FOUR LLC
EXTRA SPACE PROPERTIES TWENTY SIX LLC


[Signature Page to Guaranty]
US-DOCS\99780313.13

--------------------------------------------------------------------------------





EXTRA SPACE PROPERTIES TWO LLC
EXTRA SPACE STORAGE LLC
LINDBERGH INVESTMENTS, LLC
MADISON COUNTY SELF STORAGE, LLC
OAKDALE INVESTMENTS, LLC
SELF STORAGE REIT II, LLC
SELF STORAGE REIT, LLC
SOUTHWEST COLONIAL, LLC
SPACESAVERS, LLC
SSTI 1000 E 95TH ST, LLC
SSTI 10490 COLONEL CT, LLC
SSTI 1117 BOWMAN RD, LLC
SSTI 1120 S LAS VEGAS BLVD, LLC
SSTI 120 NORTHPOINT DR, LLC
SSTI 15 LANDINGS DR, LLC
SSTI 1533 ASHLEY RIVER RD, LLC
SSTI 1625 WEST CHANDLER BLVD, LLC
SSTI 1742 PASS RD, LLC
SSTI 1990 NW FEDERAL HWY 1, LLC
SSTI 201 FULTON CT, LLC
SSTI 2016 LEBANON RD, LLC
SSTI 2025 N RANCHO RD, LLC
SSTI 2244 S WESTERN AVE, LLC
SSTI 2343 SAVANNAH HWY, LLC


[Signature Page to Guaranty]
US-DOCS\99780313.13

--------------------------------------------------------------------------------








SSTI 2526 RITCHIE ST, LLC
SSTI 2619 AUSTELL RD, LLC
SSTI 2727 MISSOURI AVE, LLC
SSTI 281 RICHWOOD RD, LLC
SSTI 298 RED CEDAR ST, LLC
SSTI 30 TERRACE RD, LLC
SSTI 3015 RICKS INDUSTRIAL PARK DR, LLC
SSTI 3155 W ANN RD, LLC
SSTI 3803 S PRIEST DR, LLC
SSTI 4257 BUFORD DR, LLC
SSTI 4435 SKIPPACK PIKE, LLC
SSTI 4761 GULF BREEZE PKWY, LLC
SSTI 4770 S PECOS AVE, LLC
SSTI 512 PERCIVAL RD, LLC
SSTI 5219 PLANK RD, LLC
SSTI 550 MAIN ST, LLC
SSTI 5525 W ROOSEVELT RD, LLC
SSTI 5550 TIMUQUANA RD, LLC
SSTI 5701 W OGDEN AVE, LLC
SSTI 5970 CENTENNIAL CIR, LLC
SSTI 6010 MONTICELLO DR, LLC
SSTI 6047 WOODROW BEAN DR, LLC
SSTI 6195 SOUTH KANNER HWY, LLC
SSTI 69 MALLORY AVE, LLC
SSTI 75 BROOKLINE RD, LLC
SSTI 782 KING GEORGE BLVD, LLC
SSTI 815 LASALLE AVE, LLC
SSTI 8337 TARA BLVD, LLC
SSTI 890 ST PETERS CHURCH RD, LLC
SSTI 9252 E GUADALUPE RD, LLC
SSTI 99 2ND AVE, LLC
STORAGE ADVANTAGE, LLC
STORAGE DEVELOPMENT HERNDON, L.L.C.
STORAGE USA, L.L.C.
U LOCK, LLC


[Signature Page to Guaranty]
US-DOCS\99780313.13

--------------------------------------------------------------------------------





USA CHARLESTON LV SELF STORAGE, LLC
USA DURANGO LV SELF STORAGE, LLC
USA HOLLYWOOD SELF STORAGE, LLC
USA SELF STORAGE I, LLC
USA SENATE AVENUE SELF STORAGE, LLC
USA SF SELF STORAGE, LLC


By:     
Name: P. Scott Stubbs
Title: Manager


[Signature Page to Guaranty]
US-DOCS\99780313.13

--------------------------------------------------------------------------------







EXTRA SPACE STORAGE INC.




By:
    

Name: P. Scott Stubbs
Title: Chief Financial Officer and Executive Vice President






ESS HOLDINGS BUSINESS TRUST I
ESS HOLDINGS BUSINESS TRUST II




By:
    

Name: P. Scott Stubbs
Title: Trustee




[Signature Page to Guaranty]
US-DOCS\99780313.13

--------------------------------------------------------------------------------







EXTRA SPACE OF AVENEL LLC




By:
Extra Space Properties Eighteen LLC

Its: Manager






By:     
Name: P. Scott Stubbs
Title: Manager






EXTRA SPACE MANAGEMENT, INC.




By:
    

Name: P. Scott Stubbs
Title: President


[Signature Page to Guaranty]
US-DOCS\99780313.13

--------------------------------------------------------------------------------







USA GREENVILLE SC SELF STORAGE, LP


By:
USA Greenville SC Self Storage GP, LLC

Its: General Partner






By:     
Name: P. Scott Stubbs
Title: Manager






EXTRA SPACE OF PICO RIVERA LLC
SOUTH PHILADELPHIA ACQUISITION, LP
STORAGE PARTNERS OF WARRINGTON, LP


By:
Extra Space Storage LLC

Its: Manager






By:     
Name: P. Scott Stubbs
Title: Manager






USA BAY AREA SELF STORAGE GP, LLC


By:
Edgewater REIT Acquisition (MD) LLC

Its: Manager






By:     


[Signature Page to Guaranty]
US-DOCS\99780313.13

--------------------------------------------------------------------------------





Name: P. Scott Stubbs
Title: Manager




[Signature Page to Guaranty]
US-DOCS\99780313.13

--------------------------------------------------------------------------------







USA BAY AREA SELF STORAGE, LP


By:
USA Bay Area Self Storage GP, LLC

Its: General Partner


By: Edgewater REIT Acquisition (MD) LLC
Its: Manager






By:     
Name: P. Scott Stubbs
Title: Manager






EXTRA SPACE OF MORRISVILLE LP


By:
Extra Space of Pennsylvania LLC

Its: General Partner






By:     
Name: P. Scott Stubbs
Title: Manager




ESS SSTI 2015, L.P.


By:
Edgewater REIT Acquisition (MD) LLC

Its: General Partner






By:     
Name: P. Scott Stubbs


[Signature Page to Guaranty]
US-DOCS\99780313.13

--------------------------------------------------------------------------------





Title: Manager




[Signature Page to Guaranty]
US-DOCS\99780313.13

--------------------------------------------------------------------------------







USA SS REIT II OPERATING PARTNERSHIP, L.P.


By:
Self Storage REIT II, LLC

Its: General Partner






By:     
Name: P. Scott Stubbs
Title: Manager




USA SELF STORAGE OPERATING PARTNERSHIP, LP


By:
Self Storage REIT, LLC

Its: General Partner






By:     
Name: P. Scott Stubbs
Title: Manager






EXTRA SPACE PROPERTIES EIGHTY FOUR LLC
EXTRA SPACE PROPERTIES FORTY LLC
EXTRA SPACE PROPERTIES SEVENTY EIGHT LLC




By:     
Name: P. Scott Stubbs
Title: Manager


[Signature Page to Guaranty]
US-DOCS\99780313.13

--------------------------------------------------------------------------------









ESP 135 LLC
ESS STORAGE ACQUISITION EIGHT LLC
ESS STORAGE ACQUISITION ELEVEN LLC
ESS STORAGE ACQUISITION FIVE LLC
ESS STORAGE ACQUISITION FOUR LLC
ESS STORAGE ACQUISITION NINE LLC
ESS STORAGE ACQUISITION ONE LLC
ESS STORAGE ACQUISITION SEVEN LLC
ESS STORAGE ACQUISITION SIX LLC
ESS STORAGE ACQUISITION TEN LLC
ESS STORAGE ACQUISITION THIRTEEN LLC
ESS STORAGE ACQUISITION THREE LLC
ESS STORAGE ACQUISITION TWELVE LLC
ESS STORAGE ACQUISITION TWO LLC
ESS-H BAYCHESTER ASSOCIATES, LLC
ESS-H BLOOMFIELD INVESTMENT LLC
ESS-H CHEMICAL ROAD INVESTMENTS, LLC
ESS-H ELMONT ASSOCIATES LLC
EXR USPF VI WEST LIDDELL GP, LLC
EXTRA SPACE PROPERTIES 120 LLC
HAMPSHIRE DREAM TEAM HAZLET, LLC
HPFVIII ELMONT MEMBER LLC
SUSA YPSILANTI, L.L.C.
WW MADISON REALTY LLC
ESS WCOT FL LLC




By:     
Name: P. Scott Stubbs
Title: Manager








[Signature Page to Guaranty]
US-DOCS\99780313.13

--------------------------------------------------------------------------------






EXR USPF VI WEST LIDDELL OWNER, LP


By: EXR USPF VI WEST LIDDELL GP, LLC
Its: General Partner






By:     
Name: P. Scott Stubbs
Title: Manager


















[Signature Page to Guaranty]
US-DOCS\99780313.13

--------------------------------------------------------------------------------








ANNEX I
SUPPLEMENT TO GUARANTY
Reference is hereby made to the Guaranty (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of May 25, 2018, made by EXTRA SPACE STORAGE INC. (the “REIT”) and each of the
Subsidiaries of the REIT listed on the signature pages thereto (each an “Initial
Guarantor,” and together with any additional Persons which become parties to the
Guaranty by executing Guaranty Supplements thereto substantially similar in form
and substance hereto, the “Guarantors”), in favor of the Holders of Obligations,
under the Note Agreement. Each capitalized term used herein and not defined
herein shall have the meaning given to it in the Guaranty.
By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[________________] [corporation] [partnership] [limited liability company]
[voluntary association] [trust] (the “New Guarantor”), agrees to become, and
does hereby become, a Guarantor under the Guaranty and agrees to be bound by
such Guaranty as if originally a party thereto. By its execution below, the
undersigned represents and warrants as to itself that all of the representations
and warranties contained in Section 1 of the Guaranty are true and correct in
all respects as of the date hereof.
THIS SUPPLEMENT TO GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THAT WOULD REQUIRE THE
APPLICATION OF LAWS OF A STATE OTHER THAN THE STATE OF NEW YORK) OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Supplement
to Guaranty as of this __________ day of _________, 20___.


[NAME OF NEW GUARANTOR]




By:    
Name:    
Title:    








ANNEX 1 TO
SCHEDULE 2.2
US-DOCS\99780313.13

--------------------------------------------------------------------------------






INITIAL SUBSIDIARY GUARANTORS


Entity
State of Formation
ASSC HT LLC
OH
ASSC MH LLC
OH
ASSC WH LLC
OH
Edgewater REIT Acquisition (MD) LLC
MD
EP Rhino, LLC
DE
ESP 135 LLC
DE
ESS Holdings Business Trust I
MA
ESS Holdings Business Trust II
MA
ESS Plantation LLC
FL
ESS PROPERTIES 116 LLC
DE
ESS PROPERTIES 151 LLC
DE
ESS SSTI 2015, L.P.
DE
ESS STORAGE ACQUISITION EIGHT LLC
DE
ESS STORAGE ACQUISITION ELEVEN LLC
DE
ESS STORAGE ACQUISITION FIVE LLC
DE
ESS STORAGE ACQUISITION FOUR LLC
DE
ESS STORAGE ACQUISITION NINE LLC
DE
ESS STORAGE ACQUISITION ONE LLC
DE
ESS STORAGE ACQUISITION SEVEN LLC
DE
ESS STORAGE ACQUISITION SIX LLC
DE
ESS STORAGE ACQUISITION TEN LLC
DE
ESS STORAGE ACQUISITION THIRTEEN LLC
DE
ESS STORAGE ACQUISITION THREE LLC
DE
ESS STORAGE ACQUISITION TWELVE LLC
DE



PURCHASER SCHEDULE
(To Note Purchase Agreement)
US-DOCS\99780313.13

--------------------------------------------------------------------------------









Entity
State of Formation
ESS STORAGE ACQUISITION TWO LLC
DE
ESS WCOT FL LLC
DE
ESS-H BAYCHESTER ASSOCIATES, LLC
DE
ESS-H BLOOMFIELD INVESTMENT LLC
DE
ESS-H CHEMICAL ROAD INVESTMENTS, LLC
DE
ESS-H ELMONT ASSOCIATES LLC
DE
EXR USPF VI West Liddell GP, LLC
DE
EXR USPF VI West Liddell Owner, LP
DE
Extra Space Management, Inc.
UT
Extra Space of Annapolis LLC
DE
Extra Space of Annapolis Member LLC
DE
Extra Space of Austin Bluffs LLC
DE
Extra Space of Avenel LLC
NJ
Extra Space of Bensalem LLC
PA
Extra Space of Brooklyn 14th Street LLC
NY
Extra Space of Castle Rock LLC
DE
Extra Space of Edgewood LLC
MD
Extra Space of Edgewood Pulaski Hwy LLC
MD
Extra Space of Freeport LLC
DE
Extra Space of Ft Washington LLC
DE
Extra Space of Ft Washington Member LLC
DE
Extra Space of Hanover New Ridge Road LLC
MD
Extra Space of Hilo LLC
HI
Extra Space of Honolulu Ahua Street LLC
HI
Extra Space of Honolulu Keahole Street LLC
HI
Extra Space of Lihue LLC
HI





US-DOCS\99780313.13

--------------------------------------------------------------------------------









Entity
State of Formation
Extra Space of Los Angeles Slauson Ave LLC
DE
Extra Space of Massachusetts Three LLC
UT
Extra Space of Morrisville LP
PA
Extra Space of Nanuet Two LLC
NY
Extra Space of North Hollywood Coldwater Canyon LLC
DE
EXTRA SPACE OF PENNSYLVANIA LLC
UT
Extra Space of Pico Rivera LLC
CA
Extra Space of Richmond Meeker Ave LLC
DE
Extra Space of Stony Island Avenue LLC
IL
Extra Space of Sunland Foothill Blvd LLC
DE
Extra Space of Van Nuys Raymer LLC
DE
Extra Space Properties 102 LLC
DE
EXTRA SPACE PROPERTIES 120 LLC
DE
Extra Space Properties 122 LLC
DE
Extra Space Properties 131 LLC
DE
Extra Space Properties 132 LLC
DE
Extra Space Properties Eighteen LLC
DE
Extra Space Properties Eighty Five LLC
DE
Extra Space Properties Eighty Four LLC
MD
Extra Space Properties Eighty Nine LLC
FL
Extra Space Properties Eighty One LLC
DE
Extra Space Properties Eighty Seven LLC
DE
Extra Space Properties Fifty One LLC
DE
Extra Space Properties Fifty Three LLC
DE
Extra Space Properties Fifty Two LLC
DE
Extra Space Properties Forty LLC
DE





US-DOCS\99780313.13

--------------------------------------------------------------------------------









Entity
State of Formation
Extra Space Properties Ninety Five LLC
DE
EXTRA SPACE PROPERTIES NINETY ONE LLC
DE
Extra Space Properties Ninety Six LLC
DE
Extra Space Properties Ninety Three LLC
DE
Extra Space Properties Seventy Eight LLC
DE
Extra Space Properties Seventy LLC
DE
Extra Space Properties Seventy Two LLC
DE
Extra Space Properties Thirty LLC
DE
Extra Space Properties Thirty One LLC
CA
Extra Space Properties Twenty Five LLC
DE
Extra Space Properties Twenty Four LLC
DE
Extra Space Properties Twenty Six LLC
DE
Extra Space Properties Two LLC
DE
Extra Space Storage Inc.
MD
Extra Space Storage LLC
DE
HAMPSHIRE DREAM TEAM HAZLET, LLC
NJ
HPFVIII ELMONT MEMBER LLC
DE
Lindbergh Investments, LLC
GA
Madison County Self Storage, LLC
DE
Oakdale Investments, LLC
GA
Self Storage REIT II, LLC
DE
Self Storage REIT, LLC
DE
South Philadelphia Acquisition, LP
DE
Southwest Colonial, LLC
DE
Spacesavers, LLC
DE
SSTI 1000 E 95th St, LLC
DE





US-DOCS\99780313.13

--------------------------------------------------------------------------------









Entity
State of Formation
SSTI 10490 Colonel Ct, LLC
DE
SSTI 1117 Bowman Rd, LLC
DE
SSTI 1120 S Las Vegas Blvd, LLC
DE
SSTI 120 Northpoint Dr, LLC
DE
SSTI 15 Landings Dr, LLC
DE
SSTI 1533 Ashley River Rd, LLC
DE
SSTI 1625 West Chandler Blvd, LLC
DE
SSTI 1742 Pass Rd, LLC
DE
SSTI 1990 NW Federal Hwy 1, LLC
DE
SSTI 201 Fulton Ct, LLC
DE
SSTI 2016 Lebanon Rd, LLC
DE
SSTI 2025 N Rancho Rd, LLC
DE
SSTI 2244 S Western Ave, LLC
DE
SSTI 2343 Savannah Hwy, LLC
DE
SSTI 2526 Ritchie St, LLC
DE
SSTI 2619 Austell Rd, LLC
DE
SSTI 2727 Missouri Ave, LLC
DE
SSTI 281 Richwood Rd, LLC
DE
SSTI 298 Red Cedar St, LLC
DE
SSTI 30 Terrace Rd, LLC
DE
SSTI 3015 Ricks Industrial Park Dr, LLC
DE
SSTI 3155 W Ann Rd, LLC
DE
SSTI 3803 S Priest Dr, LLC
DE
SSTI 4257 Buford Dr, LLC
DE
SSTI 4435 Skippack Pike, LLC
DE
SSTI 4761 Gulf Breeze Pkwy, LLC
DE





US-DOCS\99780313.13

--------------------------------------------------------------------------------









Entity
State of Formation
SSTI 4770 S Pecos Ave, LLC
DE
SSTI 512 Percival Rd, LLC
DE
SSTI 5219 Plank Rd, LLC
DE
SSTI 550 Main St, LLC
DE
SSTI 5525 W Roosevelt Rd, LLC
DE
SSTI 5550 Timuquana Rd, LLC
DE
SSTI 5701 W Ogden Ave, LLC
DE
SSTI 5970 Centennial Cir, LLC
DE
SSTI 6010 Monticello Dr, LLC
DE
SSTI 6047 Woodrow Bean Dr, LLC
DE
SSTI 6195 South Kanner Hwy, LLC
DE
SSTI 69 Mallory Ave, LLC
DE
SSTI 75 Brookline Rd, LLC
DE
SSTI 782 King George Blvd, LLC
DE
SSTI 815 LaSalle Ave, LLC
DE
SSTI 8337 Tara Blvd, LLC
DE
SSTI 890 St Peters Church Rd, LLC
DE
SSTI 9252 E Guadalupe Rd, LLC
DE
SSTI 99 2nd Ave, LLC
DE
Storage Advantage, LLC
DE
Storage Development Herndon, LLC
DE
Storage Partners of Warrington, LP
DE
Storage USA, L.L.C.
DE
SUSA Ypsilanti, L.L.C.
DE
U Lock, LLC
DE
USA Bay Area Self Storage GP, LLC
TX





US-DOCS\99780313.13

--------------------------------------------------------------------------------









Entity
State of Formation
USA Bay Area Self Storage, LP
TX
USA Charleston LV Self Storage, LLC
DE
USA Durango LV Self Storage, LLC
DE
USA Greenville SC Self Storage, LP
SC
USA Hollywood Self Storage, LLC
TN
USA Self Storage I, LLC
DE
USA Self Storage Operating Partnership, LP
MD
USA Senate Avenue Self Storage, LLC
DE
USA SF Self Storage, LLC
DE
USA SS Reit II Operating Partnership, L.P.
DE
WW MADISON REALTY LLC
NJ













US-DOCS\99780313.13